


Exhibit 10.2
 
EXECUTION VERSION
STRICTLY CONFIDENTIAL




 











--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


dated as of August 12, 2013


by and between


ANCHOR BANCORP WISCONSIN INC.


and


THE UNDERSIGNED ENTITY



--------------------------------------------------------------------------------






 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
PURCHASE; CLOSING
  
1.1
Purchase 
2
1.2
Closing
2

 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1
Disclosure
4
2.2
Representations and Warranties of the Company 
6
2.3
Representations and Warranties of the Investor
25

 
ARTICLE III
 
COVENANTS
 
3.1
Filings; Other Actions
29
3.2
Access, Information and Confidentiality 
30
3.3
Reasonable Best Efforts
31

 
ARTICLE IV
 
ADDITIONAL AGREEMENTS
 
4.1
Governance Matters
32
4.2
Transfers; Legend; Form D
32
4.3
Indemnity
33
4.4
Preemptive Rights
35
4.5
Registration Rights
36
4.6
Takeover Laws; No Rights Triggered 
47
4.7
Avoidance of Control
48
4.8
ERISA Matters
48

 
ARTICLE V
 
TERMINATION
 
5.1
Termination
49
5.2
Effects of Termination
49
5.3
Automatic Termination
49
5.4
Notice of Other Terminations 
50

 
 
 
i

--------------------------------------------------------------------------------

 



ARTICLE VI
 
MISCELLANEOUS
 
6.1
Survival
50
6.2
Expenses
50
6.3
Amendment
50
6.4
Waivers
50
6.5
Counterparts and Facsimile 
50
6.6
Governing Law
50
6.7
Waiver of Jury Trial
51
6.8
Notices
51
6.9
Entire Agreement, Etc.
52
6.10
Other Definitions
52
6.11
Captions
53
6.12
Severability
53
6.13
No Third-Party Beneficiaries 
53
6.14
Time of Essence
54
6.15
Public Announcements
54
6.16
Specific Performance
54
6.17
No Recourse
54

 


 
ii

--------------------------------------------------------------------------------

 




 
INDEX OF DEFINED TERMS
 
Term
Location of Definition



Affiliate
6.10(a)
Agency
2.2(z)(4)
Agreement
Introduction
Amended Charter
Recitals
Articles of Incorporation
2.2(a)(2)
Bank
2.1(b)
Bankruptcy Case
Recitals
Bankruptcy Code
Recitals
Bankruptcy Court
Recitals
Beneficial Owner
6.10(h)
Beneficial Ownership
6.10(h)
Beneficially Own
6.10(h)
Benefit Plan
2.2(p)(1)
Board of Directors
Recitals
BSA
2.2(n)(1)
Burdensome Condition
2.2(e)
business day
6.10(f)
Closing
1.2(a)
Closing Date
1.2(a)
Code
2.2(i)
Common Stock
Recitals
Company
Introduction
Company 10-K
2.2(c)(1)
Company Financial Statements 
2.2(f)
Company Preferred Stock
2.2(c)(1)
Company Reports
2.2(g)(1)
Company Restricted Stock
2.2(c)(1)
Company Rights Agreement
2.2(v)(2)
Company Significant Agreement 
2.2(k)(1)
Company Stock Option
2.2(c)(1)
Company Stock Option Plans
2.2(c)(1)
Company Subsidiaries
2.2(b)(1)
Company Subsidiary
2.2(b)(1)
Company’s knowledge
6.10(i)
control
6.10(a)
controlled by
6.10(a)
CRA
2.2(n)(7)
Credit Agreement
Recitals
De Minimis Claim
4.3(d)
Debt Issuance
Recitals
Delaware Conversion
Recitals
Disclosure Schedule
2.1(a)





 
iii

--------------------------------------------------------------------------------

 




Environmental Laws
2.2(u)
ERISA
2.2(p)(1)
ERISA Affiliate
2.2(p)(2)
ERISA Plan
2.2(p)(3)
Exchange Act
2.2(g)(1)
Exempted Issuance
4.4(d)
Expedited Issuance
4.4(e)
FDI Act
2.2(b)(2)
FDIC
2.2(b)(2)
Federal Reserve
2.2(e)
GAAP
2.1(b)
Governmental Approval
6.10(j)
Governmental Entity
2.2(d)(3)
HOLA
2.2(a)(2)
Holder
4.5(k)(1)
Holders’ Counsel
4.5(k)(2)
Indemnified Party
4.3(b)
Indemnifying Party
4.3(b)
Indemnitee
4.5(g)(1)
Information
3.2(b)
Insurer
2.2(z)(4)
Intellectual Property
2.2(w)(2)
Investment
Recitals
Investment Manager
2.3(f)
Investor
Introduction
Investor Designated Director
4.5(a)(3)(ii)
Investor Related Party
6.17
IRS
2.2(i)
knowledge of the Company
6.10(i)
Lenders
Recitals
Liens
1.2(b)(1)
Loan Investor
2.2(z)(4)
Loans
2.2(z)(1)
Losses
4.3(a)
Material Adverse Effect
2.1(b)
New Issuance
4.4(a)
New Security
4.4(a)
Observer
4.5(a)(3)(ii)
OCC
2.2(e)
OFAC
2.2(n)(6)
Other Private Placements
Recitals
PATRIOT Act
2.2(n)(1)
Pending Underwritten Offering
4.5(l)
Pension Plan
2.2(p)(3)
Per Share Purchase Price
Recitals
Permitted Liens
2.2(h)





 
iv

--------------------------------------------------------------------------------

 




person
6.10(g)
Petition Date
Recitals
Piggyback Registration
4.5(a)(4)
Placement Agent
2.2(y)
Plan Asset Regulations
4.8
Plan of Reorganization
Recitals
Preemptive Amount
4.4(a)
Preemptive Rights
4.4(b)
Preemptive Rights Notice
4.4(a)
Previously Disclosed
2.1(c)
Primary Investment Transactions
Recitals
Purchase Price
1.2(b)(2)
Purchased Shares
1.1
Qualifying Ownership Interest
3.2(a)
Register
4.5(k)(3)
registered
4.5(k)(3)
Registrable Securities
4.5(k)(4)
registration
4.5(k)(3)
Registration Expenses
4.5(k)(5)
Regulatory Agreement
2.2(x)
Required Approvals
2.2(e)
Rights Agent
2.2(v)(2)
Rule 144
4.5(k)(6)
Rule 144A
4.5(k)(6)
Rule 158
4.5(k)(6)
Rule 159A
4.5(k)(6)
Rule 405
4.5(k)(6)
Rule 415
4.5(k)(6)
Rule 424
4.5(k)(6)
Scheduled Black-out Period
4.5(k)(7)
SEC
2.1(c)
Secondary Investors
Recitals
Secondary Treasury Sales
Recitals
Securities Act
2.2(g)(1)
Selling Expenses
4.5(k)(8)
Senior Debt Settlement
Recitals
Shelf Registration Statement
4.5(a)(2)
Special Registration
4.5(i)
Takeover Law
2.2(v)(1)
TARP Exchange
Recitals
TARP Preferred Stock
Recitals
TARP Warrant
Recitals
Tax
2.2(i)
Tax Return
2.2(i)
Taxes
2.2(i)





 
v

--------------------------------------------------------------------------------

 




Threshold Amount
4.3(d)
Transaction Deadline
5.1(b)
Transactions
1.2(c)(1)
Treasury
Recitals
Treasury Issuance
Recitals
Treasury Regulation
2.2(i)
U.S. Bank
Recitals
under common control with
6.10(a)
Unlawful Gains
2.2(n)(4)
VCOC
4.8
VCOC Investor
4.8
Voting Debt
2.2(c)(1)







 
vi

--------------------------------------------------------------------------------

 




STOCK PURCHASE AGREEMENT, dated as of August 12, 2013 (this “Agreement”), by and
between Anchor BanCorp Wisconsin Inc., a Wisconsin corporation (the “Company”),
and the undersigned entity (the “Investor”).
 
RECITALS:
 
 
A.
Bankruptcy Case.  The Company intends to file a voluntary bankruptcy petition
(the “Bankruptcy Case”) under Chapter 11 of Title 11 of the United States Code,
11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the Western District of Wisconsin (the “Bankruptcy Court”)
not later than the business day immediately following the date this Agreement is
executed and delivered by the parties hereto (such business day, the “Petition
Date”).  The Company intends for the Transactions (as defined below) to be
effected under a plan of reorganization of the Company to be confirmed by order
of the Bankruptcy Court (the “Plan of Reorganization”).  A draft of the Plan of
Reorganization has been provided to the Investor prior to delivery of the
Investor’s executed signature page hereto.

 
 
B.
Investment.  Following the confirmation of the Plan of Reorganization by the
Bankruptcy Court, the Company intends to sell to the Investor, and the Investor
intends to purchase from the Company, as an investment in the Company, at the
Closing (as defined below) a number of shares of common stock, par value $0.10,
of the Company (the “Common Stock”) as determined in accordance with Section 1.1
at a price per share of Common Stock equal to $0.10 (the “Per Share Purchase
Price”) on the terms and conditions described herein (collectively, the
“Investment”).

 
 
C.
Other Private Placements.  Contemporaneously with the Investment, the Company
intends to sell in several other private placement transactions to other
investors to be identified by the Company shares of Common Stock at the Per
Share Purchase Price contemporaneously with the closing of the Investment
contemplated herein (collectively, the “Other Private Placements”).  The
Investment and the Other Private Placements are collectively referred to as the
“Primary Investment Transactions.”

 
 
D.
Senior Debt.  In connection with the Primary Investment Transactions and under
the Plan of Reorganization, the Company intends to settle in full all of the
Company’s obligations (including with respect to unpaid principal balance,
accrued but unpaid interest thereon and all administrative and other fees or
penalties) under the Amended and Restated Credit Agreement, dated as of June 9,
2008 (as amended from time to time, the “Credit Agreement”), among the Company,
U.S. Bank National Association, as administrative agent (“U.S. Bank”), and the
lenders from time to time party thereto (collectively with U.S. Bank, the
“Lenders”), for an amount of cash equal to $49,000,000 (plus expense
reimbursement as contemplated under the Credit Agreement) (the “Senior Debt
Settlement”).  On or prior to the Petition Date, the Company received from the
Lenders written consents to vote (including written ballots themselves) in
sufficient amount and number to cause the class of Lenders under the Plan of
Reorganization to accept such Plan of Reorganization.

 


 
 

--------------------------------------------------------------------------------

 


 
E.
U.S. Treasury.  In connection with the Primary Investment Transactions and under
the Plan of Reorganization, the Company intends to (i) exchange the 110,000
shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series B of the
Company (the “TARP Preferred Stock”) currently held by the United States
Department of the Treasury (the “Treasury”) for 60,000,000 shares of Common
Stock in the aggregate (the “Treasury Issuance”) and (ii) cancel the related
warrant to purchase 7,399,103 shares of Common Stock at an exercise price of
$2.23 per share held by the Treasury (the “TARP Warrant”) in its entirety
(collectively, the “TARP Exchange”).  Immediately following the TARP Exchange,
it is expected that the Treasury will sell to one or more investors to be
identified by the Company and acceptable to the Treasury (the “Secondary
Investors”) the shares of Common Stock delivered to the Treasury in connection
with the TARP Exchange at a purchase price per share equal to the Per Share
Purchase Price (collectively, the “Secondary Treasury Sales”).

 
 
F.
Debt Issuance.  In connection with the Primary Investment Transactions, the
Company intends to issue to certain investors up to $30 million of newly-issued
unsecured indebtedness, on the terms contemplated by Exhibit A (the “Debt
Issuance”).

 
 
G.
Delaware Conversion and Amended Charter.  Under the Plan of Reorganization, the
Company will (i) convert from a Wisconsin corporation to a Delaware corporation
in accordance with Section 265 of the Delaware General Corporation Law (the
“Delaware Conversion”) and (ii) file the Articles of Incorporation in the form
contemplated by Exhibit B (the “Amended Charter”) with the Secretary of State of
the State of Delaware in order to, among other things, increase the number of
authorized shares of Common Stock to at least 2,000,000,000 shares or such
larger number as the board of directors of the Company (the “Board of
Directors”) determines is necessary to effectuate the Primary Investment
Transactions and the TARP Exchange and adopt certain restrictions on
acquisitions and dispositions of securities and to make certain other changes.

 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:
 
ARTICLE I
 
PURCHASE; CLOSING
 
1.1           Purchase.  On the terms and subject to the conditions set forth
herein, the Investor will purchase from the Company, and the Company will issue
and sell to the Investor, the number of shares of Common Stock specified on the
Investor’s signature page hereto (such shares of Common Stock issued and sold to
the Investor, the “Purchased Shares”).
 
1.2           Closing.
 
(a)           Subject to the satisfaction (or, to the extent permitted, waiver)
of the conditions set forth in Section 1.2(c), the closing of the Investment
(the “Closing”) shall take place contemporaneously with the closing of the Other
Private Placements at the offices of
 
 
 
2

--------------------------------------------------------------------------------

 

 
Skadden, Arps, Slate, Meagher & Flom LLP located at Four Times Square, New York,
New York, 10036, or remotely via the electronic or other exchange of documents
and signature pages, as soon as practicable, but in no event later than the
second (2nd) business day after the satisfaction or waiver of the conditions set
forth in Section 1.2(c) (excluding conditions that, by their terms, cannot be
satisfied until the Closing, but the Closing shall be subject to the
satisfaction or waiver of those conditions), or at such other place or such
other date as agreed to by the parties hereto.  The date of the Closing is
referred to as the “Closing Date.”
 
(b)           Subject to the satisfaction or waiver on the Closing Date of the
applicable conditions to the Closing set forth in Section 1.2(c), at the
Closing:
 
(1)           the Company will deliver to the Investor the Purchased Shares,
free and clear of any lien, adverse right or claim, charge, option, pledge,
covenant, title defect, security interest or other encumbrances of any kind
(other than restrictions on transfer imposed by applicable securities laws or as
contemplated by this Agreement) (“Liens”), as evidenced by one or more
certificates dated the Closing Date and bearing the appropriate legends as
herein provided;
 
(2)           the Investor will deliver to the Company, by wire transfer of
immediately available funds to an account or accounts designated by the Company,
an amount equal to the purchase price specified on the Investor’s signature page
hereto (the “Purchase Price”); it being understood and agreed that the Investor
must have received the Purchased Shares (pursuant to its written delivery
instructions provided to the Company prior to the Closing) prior to being
obligated to wire such funds;
 
(3)           the Company will deliver to the Investor a certificate signed on
behalf of the Company by a senior executive officer certifying to the effect
that (A) the representations and warranties of the Company set forth in Section
2.2 of this Agreement that (i) are not made as of a specific date shall have
been true and correct as of the date of this Agreement and shall be true and
correct as of the Closing Date as though made as of the Closing Date, and (ii)
are made as of a specific date shall have been true and correct as of such
specific date, in each case, except where the failure to be true and correct
(without regard to any materiality or Material Adverse Effect (as defined below)
qualifications contained therein) has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
(and except that (x) the representations and warranties of the Company set forth
in Sections 2.2(a), 2.2(b)(1) and (2), 2.2(d), 2.2(f) and 2.2(v) shall be true
and correct in all material respects, (y) the representations and warranties of
the Company set forth in Sections 2.2(b)(3), 2.2(j)(3), 2.2(q) and 2.2(y) shall
be true and correct in all respects, and (z) the representations and warranties
of the Company set forth in Section 2.2(c)(1) shall be true and correct except
to a de minimis extent) and (B) the Company has performed in all material
respects all obligations required to be performed by it at or prior to the
Closing under this Agreement; and
 
(4)           the Investor will deliver to the Company a certificate signed on
behalf of the Investor by a senior executive officer certifying to the effect
that (A) the representations and warranties of the Investor set forth in Section
2.3 of this Agreement
 


 
3

--------------------------------------------------------------------------------

 


that (i) are not made as of a specific date shall have been true and correct in
all material respects as of the date of this Agreement and shall be true and
correct in all material respects as of the Closing Date as though made as of the
Closing Date, and (ii) are made as of a specific date shall have been true and
correct in all material respects as of such specific date, in each case, without
regard to any materiality qualifications contained therein, except to the extent
that any inaccuracies in such representations and warranties, taken as a whole,
are not reasonably expected to materially and adversely affect the Investor’s
ability to consummate the transactions contemplated by this Agreement in a
timely manner and (B) the Investor has performed in all material respects all
obligations required to be performed by it at or prior to the Closing under this
Agreement.
 
(c)           Closing Conditions.  The obligation of the Investor, on the one
hand, and the Company, on the other hand, to effect the Closing is subject to
the satisfaction or written waiver by the Investor and the Company prior to the
Closing of the following conditions:
 
(1)           the Plan of Reorganization effecting the Primary Investment
Transactions, the Senior Debt Settlement, the TARP Exchange, the Debt Issuance,
the Delaware Conversion and the Amended Charter (collectively, the
“Transactions”) shall have been confirmed by the Bankruptcy Court;
 
(2)           the Company shall receive contemporaneously with the Closing, or
shall have received prior to the Closing, gross proceeds of not less than
$170,000,000 and not more than $180,000,000 from the Primary Investment
Transactions and the price per share of Common Stock sold in the Other Private
Placements shall be no less than the Per Share Purchase Price (assuming in each
case that the Investment has been consummated);
 
(3)           substantial consummation of the Plan of Reorganization shall have
occurred; and
 
(4)           the Bank shall have a Tier 1 (Core) Capital Ratio of at least
eight percent (8%) and a Total Risk-Based Capital Ratio of at least twelve
percent (12%) as measured on a pro forma basis (A) using the Bank’s balance
sheet as of the month end immediately prior to the Closing Date and (B) assuming
the consummation of the Transactions as contemplated herein and the application
of either “recapitalization” or “fresh start” accounting under GAAP, in each
case.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1           Disclosure.
 
(a)           On or prior to the date of this Agreement, the Company delivered
to the Investor a schedule (the “Disclosure Schedule”) setting forth, among
other things, items the disclosure of which is necessary or appropriate either
in response to an express disclosure requirement contained in a provision hereof
or as an exception to one or more representations or warranties contained in
Section 2.2 or to one or more of its covenants contained in this Agreement;
provided, however, that notwithstanding anything in this Agreement to the
contrary,
 


 
4

--------------------------------------------------------------------------------

 

 
the mere inclusion of an item in such schedule shall not be deemed an admission
that such item represents a material exception or material fact, event, or
circumstance or that such item has had or would reasonably be expected to have a
Material Adverse Effect.
 
(b)           As used in this Agreement, the term “Material Adverse Effect”
means any fact, event, change, condition, development, circumstance or effect
that, individually or in the aggregate, (1) would reasonably be expected to be
material and adverse to the business, assets, liabilities, properties, results
of operations or condition (financial or otherwise) of the Company and the
Company Subsidiaries, taken as a whole, other than any such fact, event, change,
condition, development, circumstance or effect attributable to, resulting from,
arising out of or relating to (i) the Bankruptcy Case, (ii) any change or
proposed change, after the date hereof, in banking or similar laws, rules or
regulations of general applicability or interpretations thereof by Governmental
Entities, (iii) any change, after the date hereof, in U.S. generally accepted
accounting principles (“GAAP”) or interpretations thereof, (iv) changes, after
the date hereof, affecting the financial services industry generally, the United
States economy or general economic conditions, including changes in prevailing
interest rates, credit markets, secondary or mortgage market conditions or
housing price appreciation/depreciation trends, including changes to any
previously correctly applied asset marks resulting therefrom, (v) national or
international political or social conditions, including the engagement by the
United States in hostilities or escalation thereof, whether or not pursuant to
the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack upon the United States, or any of its territories,
possessions, or diplomatic or consular offices, (vi) the failure of the Company
to meet any internal or public projections, forecasts, estimates or guidance for
any period ending after March 31, 2013; provided that the exception in this
clause (vi) shall not prevent or otherwise affect a determination that any fact,
event, change, condition, development, circumstance or effect underlying such a
failure has resulted in, or contributed to, a Material Adverse Effect, (vii) any
actions taken with the prior written consent of the Investor, (viii) the
Regulatory Agreements applicable to the Company or AnchorBank, fsb (the “Bank”)
, or (ix) compliance with the terms of, or the taking of any action required by,
this Agreement, except in the case of the foregoing clauses (ii), (iii), (iv) or
(v), to the extent any fact, event, change, condition, development, circumstance
or effect referred to therein has or would reasonably be expected to have a
disproportionate impact on the business, assets, liabilities, properties,
results of operations or condition (financial or otherwise) of the Company and
the Company Subsidiaries, taken as a whole, relative to other similarly situated
industry participants, or (2) would materially impair the ability of the Company
to perform its obligations under this Agreement or to consummate the Closing.
 
(c)           “Previously Disclosed” with regard to the Company (1) means
information set forth on its Disclosure Schedule corresponding to the provision
of this Agreement to which such information relates; provided that information
which is reasonably apparent on its face that it relates to another provision of
this Agreement, shall also be deemed to be Previously Disclosed with respect to
such other provision and (2) includes information publicly disclosed by the
Company in the Company Reports (as defined below) filed by it with or furnished
to the U.S. Securities and Exchange Commission (the “SEC”) on or after March 31,
2012 (excluding any risk factor disclosures contained in such documents under
the heading “Risk Factors,” any disclosure of risks included in any
“forward-looking statements” or any
 


 
5

--------------------------------------------------------------------------------

 


other statements or disclaimers that are predictive, qualitative, subjective or
forward-looking in nature) prior to July 19, 2013.
 
2.2           Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company represents and warrants as of the date of this
Agreement and as of the Closing (except to the extent made only as of a
specified date, in which case as of such date) to the Investor that:
 
(a)           Organization and Authority.
 
(1)           As of the date of this Agreement, the Company is a corporation
duly organized and validly existing under the laws of the State of Wisconsin, is
duly qualified to do business and is in good standing in all jurisdictions where
its ownership or leasing of property or the conduct of its business requires it
to be so qualified and failure to be so qualified would have or reasonably be
expected to have a Material Adverse Effect and has corporate power and authority
to own its properties and assets and to carry on its business as it is now being
conducted.  As of the Closing, as a result of the Delaware Conversion, and
subject to confirmation of the Plan of Reorganization by the Bankruptcy Court,
the Company shall be a corporation duly organized and validly existing under the
laws of the State of Delaware, duly qualified to do business and in good
standing in all jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified and failure to be so
qualified would have or reasonably be expected to have a Material Adverse Effect
and will have corporate power and authority to own its properties and assets and
to carry on its business as it is then being conducted.
 
(2)           The Company is duly registered as a savings and loan holding
company under the Home Owners’ Loan Act (the “HOLA”) .  The Company has
Previously Disclosed true, correct and complete copies of the Company’s Articles
of Incorporation, as amended (the “Articles of Incorporation”) and the Company’s
bylaws as amended through the date of this Agreement.   The Company is not in
violation of any of the provisions of the Articles of Incorporation or its
bylaws.
 
(b)           Company’s Subsidiaries.
 
(1)           The Company has Previously Disclosed a true, complete and correct
list of all of its subsidiaries as of the date of this Agreement (individually,
a “Company Subsidiary” and, collectively, the “Company Subsidiaries”), all
shares of the outstanding capital stock of each of which are owned directly or
indirectly by the Company.  No equity security of any Company Subsidiary is or
may be required to be issued by reason of any option, warrant, scrip, preemptive
right, right to subscribe to, gross-up right, call or commitment of any
character whatsoever relating to, or security or right convertible into, shares
of any capital stock of such Company Subsidiary, and there are no contracts,
commitments, understandings or arrangements by which any Company Subsidiary is
bound to issue additional shares of its capital stock, or any option, warrant or
right to purchase or acquire any additional shares of its capital stock.  All of
such shares so owned by the Company are duly authorized and validly issued,
fully paid and
 


 
6

--------------------------------------------------------------------------------

 


nonassessable and are owned by it free and clear of any Liens with respect
thereto.  Each Company Subsidiary is an entity duly organized, validly existing,
duly qualified to do business and in good standing under the laws of its
jurisdiction of organization, and has corporate or other appropriate
organizational power and authority to own or lease its properties and assets and
to carry on its business as it is now being conducted.  Except in respect of the
Company Subsidiaries, the Company does not own beneficially, directly or
indirectly, more than five percent (5%) of any class of equity securities or
similar interests of any corporation, bank, business trust, association or
similar organization, and is not, directly or indirectly, a partner in any
partnership or party to any joint venture.
 
(2)           The Bank is duly organized and validly existing as a federal
savings association and its deposit accounts are insured by the Federal Deposit
Insurance Corporation (the “FDIC”) to the fullest extent permitted by the
Federal Deposit Insurance Act (the “FDI Act”) and the rules and regulations of
the FDIC thereunder, and all premiums and assessments required to be paid in
connection therewith have been paid when due.  The Company has Previously
Disclosed true, correct and complete copies of the charter and bylaws of the
Bank as amended through the date of this Agreement.  No Company Subsidiary is in
violation of any of the provisions of its articles of incorporation or bylaws.
 
(3)           The Company beneficially and of record owns all of the outstanding
capital stock of the Bank.
 
(c)           Capitalization.
 
(1)           As of the date hereof, the authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock and 5,000,000 shares of preferred
stock, par value $0.10 (the “Company Preferred Stock”).  As of the date hereof,
there are 21,247,225 shares of Common Stock outstanding and 110,000 shares of
TARP Preferred Stock and no other Company Preferred Stock outstanding, and the
TARP Warrant allows for the purchase of 7,399,103 shares of Common Stock by the
Treasury at an exercise price of $2.23 per share.  As of the date hereof, there
are (i) outstanding stock options issued under the Company’s 2001 Stock Option
Plan for Non-Employee Directors, as amended or supplemented, as filed as exhibit
10.9 to the Company’s Annual Report on Form 10-K for the year ended March 31,
2013 (the “Company 10-K”), and under the Company’s 1995 Stock Option Plan for
Non-Employee Directors, as amended or supplemented, as filed as exhibit 10.4 to
the Company 10-K, to purchase an aggregate of 80,000 shares of the Common Stock
(each, a “Company Stock Option”) and (ii) an aggregate of 40,345 shares of
restricted stock (“Company Restricted Stock”) outstanding under the Company’s
2004 Equity Incentive Plan, as filed as exhibit 10.10 to the Company 10-K
(together with the 2001 Stock Option Plan for Non-Employee Directors and the
1995 Stock Option Plan for Non-Employee Directors, the “Company Stock Option
Plans”) and (iii) 1,240,314 shares of Common Stock reserved for issuance under
the Company Stock Option Plans.  As of the date hereof, other than in respect of
the TARP Warrant, the Company Rights Agreement, awards outstanding under or
pursuant to the Company Stock Option Plans and for purposes of the Transactions,
no shares of Common Stock or Company Preferred Stock are reserved for
issuance.  All of
 


 
7

--------------------------------------------------------------------------------

 


the issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights,
with no personal liability attaching to the ownership thereof.  Except in
connection with the Transactions, neither the Company nor any of its officers,
directors, or employees is a party to any right of first refusal, right of first
offer, proxy, voting agreement, voting trust, registration rights agreement, or
shareholders agreement with respect to the sale or voting of any securities of
the Company.  No bonds, debentures, notes or other indebtedness having the right
to vote on any matters on which the stockholders of the Company may vote
(“Voting Debt”) are issued and outstanding.  Except as set forth elsewhere in
this Section 2.2(c), or in connection with the Transactions, or as Previously
Disclosed, and subject to confirmation of the Plan of Reorganization by the
Bankruptcy Court, the Company does not have and is not bound by any outstanding
subscriptions, options, warrants, calls, repurchase rights, commitments, or
agreements of any character calling for the purchase or issuance of, or
securities or rights convertible into or exchangeable or exercisable for, any
shares of Common Stock or Company Preferred Stock or any other equity securities
of the Company or Voting Debt or any securities representing the right to
purchase or otherwise receive any shares of capital stock of the Company
(including any rights plan or agreement).  There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of shares of Common Stock pursuant to the Primary
Investment Transactions.
 
(2)           Section 2.2(c)(2) of the Disclosure Schedule sets forth the
following information with respect to each Company Stock Option and share of
Company Restricted Stock, which is true and correct as of the date of this
Agreement:  (A) the name of each holder of Company Stock Options and Company
Restricted Stock and (B) the number of shares of Common Stock subject to such
Company Stock Option and the number of shares of Company Restricted Stock, and,
as applicable, the grant date, exercise price, number of shares vested or not
otherwise subject to restrictions, vesting schedule and the Company Stock Option
Plan under which such Company Stock Options or shares of Company Restricted
Stock were granted.  Each Company Stock Option (i) was granted in compliance
with all applicable laws and all of the terms and conditions of the Company
Stock Option Plans pursuant to which it was issued, (ii) has an exercise price
per share of Common Stock equal to or greater than the fair market value of a
share of Common Stock on the date of such grant and (iii) has a grant date
identical to the date on which the Board of Directors or compensation committee
of the Board of Directors actually awarded such Company Stock Option.
 
(d)           Authorization.  Subject to the confirmation of the Plan of
Reorganization by the Bankruptcy Court:
 
(1)           The Company has the corporate power and authority to enter into
this Agreement and the agreements for the other Transactions and, subject to the
completion of the Delaware Conversion and effectiveness of the Amended Charter,
to carry out its obligations hereunder and thereunder.  The execution, delivery
and performance of this Agreement and the agreements for the other Transactions
by the Company and the consummation of the transactions contemplated hereby and
thereby, including the issuance of the Purchased Shares in accordance with the
terms of this
 


 
8

--------------------------------------------------------------------------------

 


Agreement, have been duly authorized by the affirmative vote of at least a
majority of the directors on the Board of Directors.  This Agreement has been
duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery of this Agreement by the Investor, is a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by the
failure to complete the Delaware Conversion or cause the Amended Charter to
become effective or by general equitable principles (whether applied in equity
or at law).  No other corporate proceedings or stockholder actions are necessary
for the execution and delivery by the Company of this Agreement or the
agreements for the other Transactions, the performance by the Company of its
obligations hereunder or thereunder or the consummation by the Company of the
transactions contemplated hereby or thereby.
 
(2)           Neither the execution and delivery by the Company of this
Agreement, the performance by the Company of its obligations hereunder nor the
consummation of the transactions contemplated hereby, nor compliance by the
Company with any of the provisions of any of the foregoing, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any Lien, upon any of the properties or assets of
the Company or any Company Subsidiary under any of the terms, conditions or
provisions of (i) subject to completion of the Delaware Conversion and the
effectiveness of the Amended Charter, its Articles of Incorporation or bylaws
(or similar governing documents) or (ii) any material note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(B) assuming that the Governmental Approvals contemplated by clause (3) are duly
obtained, violate in any material respect any ordinance, permit, concession,
grant, franchise, law, statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree applicable to the Company or any Company
Subsidiary or any of their respective properties.
 
(3)           Other than the securities or blue sky laws of the various states
and filings, notices, approvals or clearances required under federal or state
banking laws or the Regulatory Agreements, no notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any court, administrative agency or commission or other
governmental authority or instrumentality, whether federal, state, local or
foreign, or any applicable industry self-regulatory organization (each, a
“Governmental Entity”), or expiration or termination of any statutory waiting
period, is necessary for the consummation by the Company of the Transactions.
 
(e)           Knowledge as to Required Approvals.  As of the date of this
Agreement, the Company has no knowledge of any reason relating to the Company or
any Company Subsidiary why the Required Approvals will not be obtained without
the imposition of any
 


 
9

--------------------------------------------------------------------------------

 


Burdensome Condition.  “Required Approvals” means all Governmental Approvals of
the Board of Governors of the Federal Reserve System (the “Federal Reserve”) or
the Office of the Comptroller of the Currency (the “OCC”) required to have been
obtained at or prior to the Closing Date for the consummation or effectiveness
(as applicable) of the Transaction.  “Burdensome Condition” means, with respect
to the Investor, (A) any restraint or condition imposed by or contained in any
Required Approval that would reasonably be expected to impair in any material
respect the benefits to the Investor of the Investment or (B) any modification
of governance arrangements of the Investor or its Affiliates required with
respect to any Required Approval, or any capital or other support requirements
imposed on the Investor or its Affiliates by any Required Approval, in each case
except for standard passivity and anti-association commitments to the Federal
Reserve
 
(f)           Financial Statements; Accounting Treatment of the
Transactions.  Each of the consolidated balance sheets of the Company and the
Company Subsidiaries and the related consolidated statements of income,
stockholders’ equity and cash flows, together with the notes thereto, included
in any Company Report filed with the SEC on or after March 31, 2010 and prior to
the date of this Agreement (collectively, the “Company Financial Statements”),
(1) have been prepared from, and are in accordance with, the books and records
of the Company and the Company Subsidiaries, (2) complied, as of their
respective date of such filing, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, (3) have been prepared in accordance with GAAP applied on
a consistent basis and (4) present fairly in all material respects the
consolidated financial position of the Company and the Company Subsidiaries at
the dates and the consolidated results of operations, changes in stockholders’
equity and cash flows of the Company and the Company Subsidiaries for the
periods stated therein (subject to the absence of notes and non-material
year-end audit adjustments in the case of unaudited Company Financial
Statements).
 
(g)           Reports.
 
(1)           Since March 31, 2010, the Company and each Company Subsidiary have
timely filed all reports, registrations, documents, filings, statements and
submissions together with any required amendments thereto, that it was required
to file with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and have paid all fees and assessments due and payable in connection
therewith.  As of their respective filing dates, the Company Reports complied in
all material respects with all statutes and applicable rules and regulations of
the applicable Governmental Entities, as the case may be.  As of the date of
this Agreement, there are no outstanding comments from the SEC or any other
Governmental Entity with respect to any Company Report.  The Company Reports,
including the documents incorporated by reference in each of them, each
contained all of the information required to be included in it, and as of the
date of each such Company Report filed with or furnished to the SEC, such
Company Report did not, as of its date, or if amended prior to the date of this
Agreement, as of the date of such amendment, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made in it not misleading and complied as to form in all material
respects with the applicable requirements of the Securities Act of 1933, as
amended, or any successor statute (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended, or any successor statute (the
 


 
10

--------------------------------------------------------------------------------

 


“Exchange Act”).  As of the date of this Agreement, no executive officer of the
Company has failed to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act of 2002.
 
(2)           The records, systems, controls, data and information of the
Company and the Company Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or the Company Subsidiaries or accountants
(including all means of access thereto and therefrom), except for any
nonexclusive ownership and nondirect control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below in this Section 2.2(g).  The Company (A) has
implemented and maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) to ensure that material information relating to
the Company, including its consolidated subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, (B) has implemented and maintains internal controls over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) and (C)
has disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company’s outside auditors and the audit committee of the
Board of Directors (x) any significant deficiencies and material weaknesses in
the design or operation of internal control over financial reporting that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information, and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.  As of the
date of this Agreement, the Company has no knowledge of any reason that its
outside auditors and its chief executive officer and chief financial officer
shall not be able to give the certifications and attestations required pursuant
to the rules and regulations adopted pursuant to Section 404 of the
Sarbanes-Oxley Act of 2002, without qualification, when next due.  Since
December 31, 2009, (i) neither the Company nor any Company Subsidiary nor, to
the knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any Company Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (ii) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.
 
(h)           Properties and Leases.  Except for any Permitted Liens (as defined
below), the Company and each Company Subsidiary have good title free and clear
of any Liens to all the real and personal property reflected in the Company’s
consolidated balance sheet as of March 31, 2013 included in the Company 10-K for
the period then ended, and all real and personal property
 


 
11

--------------------------------------------------------------------------------

 


acquired since such date, except such real and personal property as has been
repossessed or as has been disposed of in the ordinary course of business.  For
purposes of this Agreement, “Permitted Liens” means (1) Liens for taxes and
other governmental charges and assessments arising in the ordinary course which
are not yet due and payable, (2) Liens of landlords and Liens of carriers,
warehousemen, mechanics and materialmen and other like Liens arising in the
ordinary course of business for sums not yet due and payable and (3) other Liens
or imperfections on property which are not material in amount and do not
materially detract from the value of or materially impair the existing use of
the property affected by such Lien or imperfection.  Except as has not had or
would not be expected to have a Material Adverse Effect, all leases of real
property and all other leases pursuant to which the Company or such Company
Subsidiary, as lessee, leases real or personal property are valid and effective
in accordance with their respective terms and there is not, under any such
lease, any existing material default by the Company or such Company Subsidiary
or any event which, with notice or lapse of time or both, would constitute such
a material default.
 
(i)           Taxes.  Each of the Company and the Company Subsidiaries has
timely filed all federal, state, county, local and foreign Tax Returns (as
defined below) required to be filed by it, and all such filed Tax Returns are
true, correct and complete in all material respects, and paid all Taxes (as
defined below) owed by it and no material Taxes owed by it or assessments
received by it are delinquent.  With respect to Taxes not yet due, the Company
has made adequate provision in the financial statements of the Company (in
accordance with GAAP).  The federal income Tax Returns of the Company and the
Company Subsidiaries for the fiscal year ended March 31, 2009, and for all
fiscal years prior thereto, are for the purposes of routine audit by the
Internal Revenue Service (the “IRS”) closed because of the expiration of the
statute of limitations, and no claims for additional Taxes for such fiscal years
are pending.  Neither the Company nor any Company Subsidiary has waived any
statute of limitations with respect to Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency, in each case that is still in
effect, or has pending a request for any such extension or waiver.  Neither the
Company nor any Company Subsidiary is a party to any pending action or
proceeding for the assessment or collection of Taxes and no material
deficiencies have been proposed in writing by any Governmental Entity in
connection with an audit or examination of the Tax Returns of the Company or any
Company Subsidiary which has not been settled, resolved and fully satisfied, or
for which reserves adequate in accordance with GAAP have not been provided on
the Company Financial Statements.  Each of the Company and the Company
Subsidiaries has withheld and paid all material Taxes that it is required to
withhold from amounts owing to employees, creditors or other third
parties.  Neither the Company nor any Company Subsidiary is a party to, is bound
by or has any material obligation under, any Tax sharing or Tax indemnity
agreement or similar contract or arrangement other than any contract or
agreement between or among the Company and any Company Subsidiary.  Neither the
Company nor any Company Subsidiary has participated in any “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4, or any
other transaction requiring disclosure under analogous provisions of state,
local or foreign law.  Neither the Company nor any Company Subsidiary has
liability for the Taxes of any person other than the Company or any Company
Subsidiary under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local or foreign law) as a transferee, successor or
otherwise.  Neither the Company nor any Company Subsidiary has been a
“distributing corporation” or a “controlled corporation” in any distribution in
which the parties to such distribution treated the distribution as one to which
Section 355 of the Internal Revenue
 


 
12

--------------------------------------------------------------------------------

 


Code of 1986, as amended (the “Code”), is applicable.  The Company has not been
a United States real property holding corporation within the meaning of Section
897 of the Code during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code.  Neither the Company nor any Company Subsidiary
has undergone an “ownership change” within the meaning of Code Section 382(g),
and the consummation of the Transactions should not cause an “ownership change”
within the meaning of Code Section 382(g).  Neither the Company nor any Company
Subsidiary will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any period (or any portion thereof)
ending after the Closing as a result of any: (1) installment sale or other open
transaction disposition made on or prior to the Closing; (2) prepaid amount
received on or prior to the Closing; (3) written and legally binding agreement
with a Governmental Entity relating to Taxes for any taxable period ending on or
before the Closing; (4) change in method of accounting in any taxable period
ending on or before the Closing; or (5) election under Section 108(i) of the
Code, in each case except in the ordinary course of business consistent with
past practice.  For the purpose of this Agreement, the term “Tax” (including,
with correlative meaning, the term “Taxes”) shall mean any and all domestic or
foreign, federal, state, local or other taxes, customs, duties, governmental
fees or other like assessments or charges of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including taxes on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, transfer, sales, use, license, alternative or add on minimum,
escheatment or unclaimed property, capital stock, payroll, employment,
unemployment, social security, workers’ compensation or net worth, and taxes in
the nature of excise, withholding, ad valorem or value added or similar taxes,
and the term “Tax Return” means any return, report, information return or other
document (including any related or supporting information, and attachments and
exhibits) filed or required to be filed with respect to Taxes, including,
without limitation, all information returns relating to Taxes of third parties,
any claims for refunds of Taxes and any amendment or supplements to any of the
foregoing.  “Treasury Regulation” means any final, proposed or temporary
regulation of the Treasury under the Code and any successor regulation.
 
(j)           Absence of Certain Changes.  Since March 31, 2013 through the date
of this Agreement, (1) the Company has not, and no Company Subsidiary has, made
or declared any distribution or dividend in cash or in kind to its stockholders
or issued or repurchased any shares of its capital stock or other equity
interests, (2) the business and operations of the Company and the Company
Subsidiaries have been conducted in the ordinary course of business consistent
with past practice, and (3) there has not occurred any circumstance, event,
change, development or effect that has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and which is
continuing.
 
(k)           Commitments and Contracts.
 
(1)           The Company has Previously Disclosed or provided to the Investor
or its representatives, prior to the date hereof, true, correct, and complete
copies of each of the following to which the Company or any Company Subsidiary
is a party or subject (whether written or oral, express or implied) (each, a
“Company Significant Agreement”):
 


 
13

--------------------------------------------------------------------------------

 


(i)           any material employment contract or understanding (including any
understandings or obligations with respect to severance or termination pay,
liabilities or fringe benefits) with any present or former officer, director or
employee (other than those that are terminable at will by the Company or such
Company Subsidiary);
 
(ii)           any material plan, contract or understanding providing for any
bonus, pension, option, deferred compensation, retirement payment, profit
sharing or similar arrangement with respect to any present or former officer,
director or employee;
 
(iii)           any contract containing covenants that limit the ability of the
Company or any Company Subsidiary to compete in any line of business or with any
person or which involve any restriction of the geographical area in which, or
method by which or with whom, the Company or any Company Subsidiary may carry on
its business (other than as may be required by law or applicable regulatory
authorities), and any contract that would require the disposition of any
material assets or line of business of the Company or any Company Subsidiary;
 
(iv)           any joint venture, partnership, strategic alliance or other
similar contract (including any franchising agreement, but in any event
excluding introducing broker agreements); and any contract relating to the
acquisition or disposition of any material business or material assets (whether
by merger, sale of stock or assets or otherwise), which acquisition or
disposition is not yet complete or where such contract contains continuing
material obligations or contains continuing material indemnity obligations of
the Company or any of the Company Subsidiaries; and
 
(v)           any other contract or agreement which is a “material contract”
within the meaning of Item 601(b)(10) of Regulation S-K.
 
(2)           Each of the Company Significant Agreements is valid and binding on
the Company and the Company Subsidiaries, as applicable, and in full force and
effect.  The Company and each of the Company Subsidiaries, as applicable, are in
compliance in all material respects with and have performed in all material
respects all obligations required to be performed by them to date under each
Company Significant Agreement.  Neither the Company nor any of the Company
Subsidiaries has received notice of any violation or default (or any condition
which with the passage of time or the giving of notice would cause such a
violation of or a default) by any party under any Company Significant
Agreement.  No party to a Company Significant Agreement has provided notice to
the Company or any Company Subsidiary that it intends to terminate a Company
Significant Agreement or not renew such agreement at the expiration of the
current term.
 
(3)           Other than those contemplated by the Transactions, there are no
transactions or series of related transactions, agreements, arrangements or
understandings,
 


 
14

--------------------------------------------------------------------------------

 


nor are there any currently proposed transactions, or series of related
transactions between the Company or any Company Subsidiaries, on the one hand,
and the Company, any current or former director or executive officer of the
Company or any Company Subsidiaries or any person who beneficially owns five
percent (5%) or more of the Common Stock (or any of such person’s immediate
family members or Affiliates) (other than Company Subsidiaries), on the other
hand, except for deposit relationships or loan transactions arising in the
ordinary course of business.
 
(l)           Exemption from Registration.  Assuming the accuracy of Investor’s
representations contained in Section 2.3, the offer and sale of the Purchased
Shares, as provided in this Agreement, are exempt from the registration
requirements of the Securities Act, and are otherwise in compliance with the
Securities Act.
 
(m)           Litigation and Other Proceedings; No Undisclosed Liabilities.
 
(1)           There is no pending claim, action, suit, investigation or
proceeding against the Company or any Company Subsidiary, nor is any such claim,
action, suit, investigation or proceeding, to the knowledge of the Company,
threatened, nor is the Company or any Company Subsidiary subject to any order,
judgment or decree, in each case, except as has not had and would not reasonably
be expected to have a Material Adverse Effect.
 
(2)           Neither the Company nor any of the Company Subsidiaries has any
liabilities or obligations of any nature (absolute, accrued, contingent or
otherwise) which are not properly reflected or reserved against in the financial
statements described in Section 2.2(f) to the extent required to be so reflected
or reserved against in accordance with GAAP, except for liabilities that have
arisen since March 31, 2013 in the ordinary and usual course of business and
consistent with past practice and that have not had and would not reasonably be
expected to have a Material Adverse Effect.
 
(n)           Compliance with Laws and Other Matters; Insurance.  The Company
and each Company Subsidiary:
 
(1)           in the conduct of its business has been, since March 31, 2011, and
is in compliance in all material respects with all, and the condition and use of
its properties has not, since March 31, 2011, and does not violate or infringe
in any material respect any, applicable domestic (federal, state or local) or
foreign laws, statutes, ordinances, licenses, rules, regulations, judgments,
demands, writs, injunctions, orders or decrees applicable thereto or to
employees conducting its business, including the Troubled Asset Relief Program,
the Sarbanes-Oxley Act of 2002, the Equal Credit Opportunity Act, the Fair
Housing Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act,
the Bank Secrecy Act of 1970 (the “BSA”), the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001 (the “PATRIOT Act”), the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, all other applicable fair lending laws or other
laws relating to discrimination and applicable privacy and customer
 


 
15

--------------------------------------------------------------------------------

 


information requirements contained in any federal or state privacy law or
regulations, including Title V of the Gramm-Leach-Bliley Act of 1999;
 
(2)           has all material permits, licenses, franchises, authorizations,
orders, and approvals of, and has made all material filings, applications, and
registrations with, Governmental Entities that are required in order to permit
it to own or lease its properties and assets and to carry on its business as
presently conducted and that are material to the business of the Company or such
Company Subsidiary; all such material permits, licenses, certificates of
authority, orders and approvals are in full force and effect, and all such
material filings, applications and registrations are current, and, to the
knowledge of the Company, no suspension or cancellation of any of them is
threatened;
 
(3)           has been, since March 31, 2011, compliant and currently is
complying in all material respects with and, to the knowledge of the Company,
has not been, since March 31, 2011, and is not under investigation with respect
to, nor has been threatened in writing by any Governmental Entity to be charged
with or given notice of any material violation of, any applicable federal,
state, local and foreign laws, regulations, rules, judgments, injunctions or
decrees;
 
(4)           has not, nor has any other person on behalf of the Company or any
Company Subsidiary that qualifies as a “financial institution” under U.S.
anti-money laundering laws, in each case since March 31, 2010, knowingly acted,
by itself or in conjunction with another, in any act in connection with the
concealment of any currency, securities or other proprietary interest that is
the result of a felony as defined in U.S. anti-money laundering laws (“Unlawful
Gains”), nor knowingly accepted, transported, stored, dealt in or brokered any
sale, purchase or any transaction of other nature for Unlawful Gains;
 
(5)           is presently insured, and since March 31, 2011 (or during such
lesser period of time as the Company has owned such Company Subsidiary) has been
insured, for reasonable amounts with, to the knowledge of the Company,
financially sound and reputable insurance companies against such risks as
companies engaged in a similar business would, in accordance with industry
practice, customarily be insured;
 
(6)           (A) is not aware of any facts or circumstances that would cause it
to believe that any non-public customer information has been disclosed to or
accessed by an unauthorized third-party in a manner that would cause it to
undertake any material remedial action; (B) has adopted and implemented in all
material respects an anti-money laundering program that contains adequate and
appropriate customer identification verification procedures that comply with the
PATRIOT Act and such anti-money laundering program meets the requirements in all
material respects of Section 352 of the PATRIOT Act and the regulations
thereunder, and it has complied in all respects with any requirements to file
reports and other necessary documents as required by the PATRIOT Act and the
regulations thereunder; and (C) will not knowingly directly or indirectly use
the proceeds of the sale of the Common Shares pursuant to Primary Investment
Transactions, or lend, contribute or otherwise make available such proceeds to
any Company Subsidiary, joint venture partner or other person, towards any sales
or
 


 
16

--------------------------------------------------------------------------------

 


operations in any country sanctioned by U.S. Office of Foreign Asset Control of
the Treasury (“OFAC”) or for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC; and
 
(7)           has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause the Bank: (A)
to be deemed not to be in satisfactory compliance with the Community
Reinvestment Act of 1977 (the “CRA”) and the regulations promulgated thereunder,
or to be assigned a CRA rating by federal or state banking regulators of lower
than “satisfactory”; (B) to be operating in violation, in any material respect,
of the Bank Secrecy Act of 1970, the PATRIOT Act, any order issued with respect
to anti-money laundering by OFAC, or any other anti-money laundering statute,
rule or regulation; or (C) not to be in satisfactory compliance, in any material
respect, with all applicable privacy of customer information requirements
contained in any applicable federal and state privacy laws and regulations as
well as the provisions of all information security programs adopted by any such
Company Subsidiary.
 
(o)           Labor.  Employees of the Company and the Company Subsidiaries are
not represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees.  No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to the Company’s knowledge, threatened to be brought or
filed with the National Labor Relations Board or any other labor relations
tribunal or authority.  There are no organizing activities, strikes, work
stoppages, slowdowns, lockouts, arbitrations or grievances, or other labor
disputes pending or, to the knowledge of the Company, threatened against or
involving the Company or any Company Subsidiary.  Each of the Company and the
Company Subsidiaries is in compliance in all material respects with all
applicable laws with respect to employment and employment practices, terms and
conditions of employment, and wages and hours.  To the Company’s knowledge, no
executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement or any other contract or
agreement or any restrictive covenant in favor of a third party, and, to the
Company’s knowledge, the continued employment of each such executive officer
does not subject the Company or any Company Subsidiary to any liability with
respect to any of the foregoing matters.
 
(p)           Company Benefit Plans.
 
(1)           “Benefit Plan” means all employment agreements, employee benefit
and compensation plans, programs, agreements, contracts, policies, practices, or
other arrangements providing compensation or benefits to any current or former
employee, officer, director or consultant of the Company or any Company
Subsidiary or any beneficiary or dependent thereof that is sponsored or
maintained by the Company or any Company Subsidiary or to which the Company or
any Company Subsidiary contributes or is obligated to contribute or is party or
for which the Company or any Company Subsidiary has any direct or indirect
liability, whether or not written, including without limitation any “employee
welfare benefit plan” within the meaning of Section
 


 
17

--------------------------------------------------------------------------------

 


3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA (whether or not such plan is subject to ERISA) and any material
bonus, incentive, deferred compensation, vacation, stock purchase, stock
appreciation right, stock option or equity award, equity-based severance,
employment, change of control, consulting or fringe benefit plan, program,
agreement or policy.  Each Benefit Plan is listed on Section 2.2(p)(1) of the
Disclosure Schedule.  True and complete copies of all Benefit Plans listed on
Section 2.2(p)(1) of the Disclosure Schedule have been made available to the
Investor prior to the date hereof or have been filed with a Company Report.
 
(2)           With respect to each Benefit Plan, (A) the Company and the Company
Subsidiaries have complied in all material respects, and are now in material
compliance with the applicable provisions of ERISA, the Code and all other laws
and regulations applicable to such Benefit Plan and (B) each Benefit Plan has
been administered in all material respects in accordance with its terms.  None
of the Company or the Company Subsidiaries nor any of their respective ERISA
Affiliates (as defined below) has incurred any withdrawal liability as a result
of a complete or partial withdrawal from a multiemployer plan, as those terms
are defined in Part I of Subtitle E of Title IV of ERISA, that has not been
satisfied in full.  “ERISA Affiliate” means any entity, trade or business,
whether or not incorporated, which together with the Company and the Company
Subsidiaries, would be deemed a “single employer” within the meaning of Section
4001 of ERISA or Sections 414(b), (c), (m) or (o) of the Code.
 
(3)           Each Benefit Plan which is subject to ERISA (an “ERISA Plan”) that
is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA (“Pension Plan”) and that is intended to be qualified under Section 401(a)
of the Code is so qualified, has received a favorable determination letter from
the IRS and nothing has occurred, whether by action or failure to act, that
would reasonably be expected to result in revocation of any such favorable
determination or the loss of the qualification of such Benefit Plan under
Section 401(a) of the Code.  Neither the Company nor any Company Subsidiary has
engaged in a transaction with respect to any ERISA Plan that has subjected or
could subject the Company or any Company Subsidiary to a material tax or penalty
imposed by either Section 4975 of the Code or Section 502(i) of ERISA.  Neither
the Company nor any Company Subsidiary has incurred or reasonably expects to
incur a tax or penalty imposed by Section 4980F of the Code or Section 502 of
ERISA.
 
(4)           Neither the Company, any Company Subsidiary nor any ERISA
Affiliate (A) sponsors, maintains or contributes to or has within the past six
years sponsored, maintained or contributed to a Pension Plan that is subject to
Subtitles C or D of Title IV of ERISA or (B) sponsors, maintains or has any
liability with respect to or an obligation to contribute to or has within the
past six years sponsored, maintained, had any liability with respect to, or had
an obligation to contribute to a “multiemployer plan” within the meaning of
Section 3(37) of ERISA.
 
(5)           Neither the execution and delivery of this Agreement nor the
consummation of the Transactions will, whether alone or in connection with
another event, (A) result in any material payment or benefit (including
severance, unemployment
 


 
18

--------------------------------------------------------------------------------

 


compensation, “excess parachute payment” (within the meaning of Section 280G of
the Code), forgiveness of indebtedness or otherwise) becoming due to any
employee, officer, or director of the Company or any Company Subsidiary from the
Company or any Company Subsidiary under any Benefit Plan or any other agreement
with any employee, including, for the avoidance of doubt, any employment or
change in control agreements, (B) result in payments under any of the Benefit
Plans which would not be deductible under Section 162(m) or Section 280G of the
Code, (C) result in any acceleration of the time of payment or vesting of any
such benefits, including, for the avoidance of doubt, the Company Stock Option
Plans, (D) materially increase any compensation or benefits otherwise payable
under any Benefit Plan, (E) require the funding or increase in the funding of
any such benefits, (F) result in any limitation on the right of the Company or
any Company Subsidiary to amend, merge, terminate or receive a reversion of
assets from any Benefit Plan or related trust, or (G) result in a violation of
the prohibitions under 12 C.F.R. Part 359.
 
(6)           As of the date hereof, there is no pending or, to the knowledge of
the Company, threatened, material litigation, claim, action, suit, investigation
or proceeding relating to the Benefit Plans.  Neither the Company nor any
Company Subsidiary has any obligations for retiree health and life benefits
under any Benefit Plan or collective bargaining agreement, except for health
continuation coverage as required by Section 4980B of the Code or Part 6 of
Title I of ERISA.  The Company and the Company Subsidiaries are in compliance in
all material respects with Sections 111 and 302 of the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, including all guidance issued thereunder by a Governmental Entity.
 
(7)           Except as would not reasonably be expected to have a Material
Adverse Effect, and except for liabilities fully reserved for or identified in
the Company Financial Statements, there are no pending or, to the knowledge of
the Company, threatened claims (other than claims for benefits in the ordinary
course), lawsuits or arbitrations which have been asserted or instituted against
(i) the Benefit Plans, (ii) any fiduciaries thereof with respect to their duties
to the Benefit Plans, or (iii) the assets of any of the trusts under any of the
Benefit Plans.
 
(q)           Status of Purchased Shares.  Subject to confirmation of the Plan
of Reorganization by the Bankruptcy Court, the Purchased Shares to be issued
pursuant to this Agreement have been, and, subject to the completion of the
Delaware Conversion and the effectiveness of the Amended Charter, will be, duly
authorized by all necessary corporate action of the Company.  When issued,
delivered and sold against receipt of the consideration therefor as provided in
this Agreement, the Purchased Shares will be validly issued, fully paid and
nonassessable and without any personal liability attaching to the ownership
thereof, and will not be issued in violation of or subject to preemptive rights
of any other shareholder of the Company.
 
(r)           Investment Company.  Neither the Company nor any of the Company
Subsidiaries is an “investment company” as defined under the Investment Company
Act of 1940, as amended, and neither the Company nor any of the Company
Subsidiaries sponsors any person that is such an investment company.
 


 
19

--------------------------------------------------------------------------------

 


(s)           Risk Management; Derivatives.
 
(1)           The Company and the Company Subsidiaries have in place risk
management policies and procedures sufficient in scope and operation to protect
against risks of the type and in amounts expected to be incurred by persons of
similar size and in similar lines of business as the Company and the Company
Subsidiaries.
 
(2)           All derivative instruments, including swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Company Subsidiaries or their customers, were
entered into (A) only for purposes of mitigating identified risk and in the
ordinary course of business, (B) in accordance with prudent practices and in
material compliance with all applicable laws, rules, regulations and regulatory
policies, and (C) with counterparties believed by the Company to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms.  Neither the Company nor the Company
Subsidiaries, nor, to the knowledge of the Company, any other party thereto, is
in breach of any of its obligations under any such agreement or arrangement.
 
(t)           Foreign Corrupt Practices and International Trade
Sanctions.  Neither the Company nor any Company Subsidiary, nor any of their
respective directors, officers, agents, employees or any other persons acting on
their behalf (1) has violated the Foreign Corrupt Practices Act, 15 U.S.C. §
78dd-1 et seq., as amended, or any other similar applicable foreign, federal, or
state legal requirement, (2) has made or provided, or caused to be made or
provided, directly or indirectly, any payment or thing of value to a foreign
official, foreign political party, candidate for office or any other person
knowing that the person will pay or offer to pay the foreign official, party or
candidate, for the purpose of influencing a decision, inducing an official to
violate their lawful duty, securing any improper advantage, or inducing a
foreign official to use their influence to affect a governmental decision, (3)
has paid, accepted or received any unlawful contributions, payments,
expenditures or gifts, (4) to the knowledge of the Company, has violated or
operated in noncompliance with any export restrictions, money laundering law,
anti-terrorism law or regulation, anti-boycott regulations or embargo
regulations, or (5) is currently subject to any United States sanctions
administered by OFAC.
 
(u)           Environmental Matters.  There is no legal, administrative, or
other proceeding, claim or action pending or, to the knowledge of the Company,
threatened against the Company or any Company Subsidiary seeking to impose, or
that could reasonably be expected to result in the imposition of, on the Company
or any Company Subsidiary, any liability relating to the use, disposal or
release of hazardous substances or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances under any local, state or federal law, statute, regulation or
ordinance, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (collectively, “Environmental Laws”).  Neither
the Company nor any Company Subsidiary is subject to any agreement, order,
judgment or decree by or with any Governmental Entity or third party imposing
any liability under any Environmental Laws.  Neither the Company nor any Company
Subsidiary (i) is in violation of any Environmental Laws, (ii) owns or operates
any real
 


 
20

--------------------------------------------------------------------------------

 


property contaminated with any substance that is in violation of any
Environmental Laws, or (iii) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws.
 
(v)           Anti-Takeover Provisions; Rights Plan.
 
(1)           The Board of Directors has taken all necessary action to ensure
that, prior to the Closing any “moratorium,” “control share,” “fair price,”
“takeover” or “interested stockholder” law (each, a “Takeover Law”) does not and
shall not apply to the Primary Investment Transactions, the TARP Exchange and
the Secondary Treasury Sales.  In the case that such transactions are subject to
such provisions or laws, the Board of Directors shall take all necessary action
to ensure that such transactions shall be deemed to be exceptions to such
provisions or laws, including, but not limited to, the approval of such
transactions as contemplated thereunder.
 
(2)           Prior to the Closing, the Company and American Stock Transfer &
Trust Company, LLC, as Rights Agent (the “Rights Agent”), shall have duly
executed an amendment to the Rights Agreement, dated as of November 5, 2010,
between the Company and the Rights Agent (the “Company Rights Agreement”), and
as a result of such amendment (which amendment shall be valid, binding and
enforceable and shall not have been revoked, modified or rescinded prior to the
Closing), among other things, (i) neither this Agreement nor the consummation of
any of the Primary Investment Transactions, the TARP Exchange or the Secondary
Treasury Sales will cause the rights issued pursuant to the Company Rights
Agreement to become exercisable by the holders thereof, and (ii) none of the
Investor or any of its “Permissible Transferees” shall be deemed to be an
“Acquiring Person” (as defined in the Company Rights Agreement).
 
(w)           Intellectual Property.
 
(1)           (i) The Company and the Company Subsidiaries own (free and clear
of any claims, Liens, exclusive licenses or non-exclusive licenses not granted
in the ordinary course of business) or have a valid license to use all
Intellectual Property used in or necessary to carry on their business as
currently conducted, and (ii) such Intellectual Property referenced in clause
(i) above is valid, subsisting and enforceable, and is not subject to any
outstanding order, judgment, decree or agreement adversely affecting the
Company’s or the Company Subsidiaries’ use of, or rights to, such Intellectual
Property.  The Company and the Company Subsidiaries have sufficient rights to
use all Intellectual Property used in their business as presently conducted, all
of which rights shall survive unchanged the consummation of the
Transactions.  Neither the Company nor any Company Subsidiary has received any
written notice of infringement or misappropriation of, or any conflict with, the
rights of others with respect to any Intellectual Property.  To the Company’s
knowledge, no third party has infringed, misappropriated or otherwise violated
the Intellectual Property rights of the Company or the Company
Subsidiaries.  There is no litigation, opposition, cancellation, proceeding,
objection or claim pending, asserted, or, to the Company’s knowledge, threatened
in writing against the Company or any Company Subsidiary concerning the
ownership, validity, registerability, enforceability, infringement or use of, or
licensed right to use, any Intellectual Property.  To the knowledge of the
Company, none of the Company or any of the Company
 


 
21

--------------------------------------------------------------------------------

 


Subsidiaries is using or enforcing any Intellectual Property owned by or
licensed to the Company or any of the Company Subsidiaries in a manner that
would be expected to result in the abandonment, cancellation or unenforceability
of such Intellectual Property.
 
(2)           “Intellectual Property” shall mean trademarks, service marks,
brand names, domain names, certification marks, trade dress and other
indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, discoveries and ideas, whether
patentable or not, in any jurisdiction; patents, applications for patents
(including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; trade secrets and rights in any jurisdiction to limit the use or
disclosure thereof by any person; writings and other works, whether
copyrightable or not, in any jurisdiction; and registrations or applications for
registration of copyrights in any jurisdiction, and any renewals or extensions
thereof; and any similar intellectual property or proprietary rights.
 
(x)           Agreements with Regulatory Agencies.  Neither the Company nor any
Company Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since March 31, 2010, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts the conduct of its business or that
relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay dividends, its credit, risk management or
compliance policies, its internal controls, its management, or its operations or
business (each item in this sentence, a “Regulatory Agreement”), nor has the
Company or any Company Subsidiary been advised since March 31, 2010 by any
Governmental Entity that it is considering issuing, initiating, ordering or
requesting any such Regulatory Agreement.  Except as Previously Disclosed, the
Company and each Company Subsidiary are in compliance with each Regulatory
Agreement to which it is party or subject, and neither the Company nor any
Company Subsidiary has received any notice from any Governmental Entity
indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.
 
(y)           Brokers and Finders.  Except for Sandler O’Neill + Partners, L.P.
(the “Placement Agent”), neither the Company nor any Company Subsidiary nor any
of their respective officers, directors or employees has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Company or any Company Subsidiary, in connection with the
Transactions.  Prior to the date of this Agreement, the Company has disclosed to
the Investor the economic and other material terms of its arrangements with the
Placement Agent in connection with the Transactions.
 
(z)           Loan Portfolio.
 
(1)           Each of the Company and each Company Subsidiary has complied with,
and all documentation in connection with the origination, processing,
underwriting
 


 
22

--------------------------------------------------------------------------------

 


and credit approval of any loan, lease or other extension of credit or
commitment to extend credit (“Loans”) originated, purchased or serviced by the
Company or any Company Subsidiary satisfied in all material respects, (i) all
applicable laws with respect to the origination, insuring, purchase, sale,
pooling, servicing, subservicing or filing of claims in connection with Loans,
including all laws relating to real estate settlement procedures, consumer
credit protection, truth in lending laws, usury limitations, fair housing,
transfers of servicing, collection practices, equal credit opportunity and
adjustable rate mortgages, (ii) the responsibilities and obligations relating to
Loans set forth in any material contract between the Company or any Company
Subsidiary and any Agency, Loan Investor or Insurer, (iii) the applicable rules,
regulations, guidelines, handbooks and other requirements of any Agency, Loan
Investor or Insurer, and (iv) the terms and provisions of any material mortgage
or other collateral documents and other Loan documents with respect to each
Loan.
 
(2)           No Agency, Loan Investor or Insurer has (i) claimed in writing
that the Company or any Company Subsidiary has violated or has not complied with
the applicable underwriting standards with respect to Loans sold by the Company
or any Company Subsidiary to a Loan Investor or Agency, or with respect to any
sale of Loan servicing rights to a Loan Investor, (ii) imposed in writing
restrictions on the activities (including commitment authority) of the Company
or any Company Subsidiary or (iii) indicated in writing to the Company or any
Company Subsidiary that it has terminated or intends to terminate its
relationship with the Company or any Company Subsidiary for poor performance,
poor Loan quality or concern with respect to the Company’s or any Company
Subsidiary’s compliance with laws.
 
(3)           To the knowledge of the Company, the characteristics of the loan
portfolio of the Company have not materially changed from the characteristics of
the loan portfolio of the Company as of March 31, 2013 in a manner that could
reasonably be expected to result in a Material Adverse Effect with respect to
the Company.
 
(4)           For purposes of this Section 2.2(z): (i) “Agency” means the
Federal Housing Administration, the Federal Home Loan Mortgage Corporation, the
Farmers Home Administration (now known as Rural Housing and Community
Development Services), the Federal National Mortgage Association, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(A) determine any investment, origination, lending or servicing requirements
with regard to Loans originated, purchased or serviced by the Company or any
Company Subsidiary or (B) originate, purchase, or service Loans, or otherwise
promote lending, including state and local housing finance authorities;
(ii)  “Loan Investor” means any person (including an Agency) having a beneficial
interest in any Loan originated, purchased or serviced by the Company or any
Company Subsidiary or a security backed by or representing an interest in any
such Loan; and (iii)  “Insurer” means a person who insures or guarantees for the
benefit of the Loan holder all or any portion of the risk of loss upon borrower
default on any of the Loans originated, purchased or serviced by the Company or
any Company Subsidiary, including the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture
 


 
23

--------------------------------------------------------------------------------

 


and any private mortgage insurer, and providers of hazard, title or other
insurance with respect to such Loans or the related collateral.
 
(aa)           Fiduciary Accounts.  To the knowledge of the Company, the Company
and the Company Subsidiaries have, in all material respects, properly
administered all accounts for which it acts as a fiduciary, including accounts
for which it serves as a trustee, agent, custodian, personal representative,
guardian, conservator or investment advisor, in accordance with the terms of the
governing documents, applicable federal and state Law and regulation and common
law.  To the knowledge of the Company, none of the Company, the Company
Subsidiaries or any director, officer or employee of the Company or the Company
Subsidiaries has, in any material respect, committed any breach of trust or
fiduciary duty with respect to any such fiduciary account and the accountings
for each such fiduciary account are true and correct in all material respects
and accurately reflect the assets of such fiduciary account.
 
(bb)           Section 365(o).  Neither the Company nor any Company Subsidiary
is subject to any agreement, order, decree, law, regulation, resolution or other
commitment that falls within the scope of Section 365(o) of the Bankruptcy Code.
 
(cc)           Transactions With Affiliates and Employees.  Except as
contemplated by the Transactions, none of the officers, directors, employees or
Affiliates of the Company or any Company Subsidiary is presently a party to any
contract, arrangement or transaction with the Company or any Company Subsidiary
or to a presently contemplated contract, arrangement or transaction (other than
for services as employees, officers and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.
 
(dd)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Company
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed.
 
(ee)           Absence of Manipulation. The Company has not, and to the
knowledge of the Company no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Purchased Shares.
 
(ff)           Directors’ and Officers’ Insurance.  The Company (i) maintains
directors’ and officers’ liability insurance and fiduciary liability insurance
with, to the knowledge of the Company, financially sound and reputable insurance
companies with benefits and levels of coverage that have been Previously
Disclosed, (ii) has timely paid all premiums on such policies and (iii) there
has been no lapse in coverage during the term of such policies.
 
(gg)           Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
 
(hh)           No Other Investor Representations and Warranties.  The Company
has not received, and is not relying on, any representations or warranties,
written or oral or express or implied, of any nature whatsoever, from the
Investor or any other person other in connection with the execution and delivery
of this Agreement than as specifically set forth in Section 2.3.
 


 
24

--------------------------------------------------------------------------------

 


2.3           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants as of the date of this Agreement and as of the
Closing (except to the extent made only as of a specified date, in which case as
of such date) to the Company that:
 
(a)           Organization and Authority.  The Investor is duly organized and
validly existing under the laws of the jurisdiction of its organization, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified, and has corporate power and authority to own its properties and
assets and to carry on its business as it is now being conducted.
 
(b)           Authorization.
 
(1)           The Investor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
to carry out its obligations hereunder.  The execution, delivery and performance
of this Agreement by the Investor and the consummation of the transactions
contemplated hereby have been duly authorized by the Investor’s board of
directors or directors, general partner , managing members or other authorized
persons, as the case may be (if such authorization is required).  This Agreement
has been duly and validly executed and delivered by the Investor and, assuming
due authorization, execution and delivery of this Agreement by the Company, is a
valid and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganizations, fraudulent transfer or
similar laws relating to or affecting creditors generally or by general
equitable principles (whether applied in equity or at law).  No other corporate,
partnership, limited liability company or other proceedings are necessary for
the execution and delivery by the Investor of this Agreement, the performance by
the Investor of its obligations hereunder or the consummation by the Investor of
the transactions contemplated hereby.
 
(2)           Neither the execution, delivery and performance by the Investor of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by the Investor with any of the provisions of any of the
foregoing, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any Lien, upon any
of the properties or assets of the Investor under any of the terms, conditions
or provisions of (i) its certificate of limited partnership or partnership
agreement or similar government documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Investor is a party or by which it may be bound, or to
which the Investor or any of the properties or assets of the Investor may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, and assuming the accuracy of the representations and
warranties of the Company and performance of the covenants and agreements of the
Company contained herein, violate in any material respect any ordinance, permit,
concession, grant, franchise, law, statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to the Investor or any of
its properties, except in the case of clause
 


 
25

--------------------------------------------------------------------------------

 


(A)(ii) for such violations, conflicts and breaches that would not have a
material and adverse effect on the ability of the Investor to consummate the
transactions contemplated by this Agreement in a timely manner.
 
(3)           Other than (i) passivity or anti-association commitments that may
be required by the Federal Reserve and (ii) the securities or blue sky laws of
the various states and filings, notices, approvals or clearances required under
federal or state banking laws, and assuming the accuracy of the representations
and warranties of the Company and the performance of the covenants and
agreements of the Company contained herein, no notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, or expiration or termination of
any statutory waiting period, is necessary for the consummation by the Investor
of the transactions contemplated by this Agreement.
 
(c)           Purchase for Investment.
 
(1)           The acquisition of the Purchased Shares by the Investor is for the
Investor’s own account, is for investment purposes only, and is not with a view
to, nor for offer or sale for the Company in connection with, the distribution
of any of the Purchased Shares.  The Investor is not participating and does not
have a participation in any such distribution or the underwriting of any such
distribution.  The Investor has no present intention of selling or otherwise
disposing of any of the Purchased Shares other than in accordance with
applicable law.
 
(2)           The Investor is an “accredited investor” as that term is defined
in Rule 501 promulgated under the Securities Act.  The Investor has such
knowledge and experience in financial and business matters as to be capable of
evaluating the risks and merits of this investment.
 
(3)           The Investor is able to bear the economic risk of an investment in
the Purchased Shares.  The Investor has conducted its own investigation of the
Company, the Company Subsidiaries and the terms of the Purchased Shares.  The
Investor has received all the information it considers necessary or appropriate
for deciding whether to acquire the Purchased Shares.  The Investor has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Purchased Shares and the business
and financial condition of the Company and to obtain additional information (to
the extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access.  The Investor has not
received, and is not relying on, any representations or warranties, written or
oral or express or implied, of any nature whatsoever, from the Company or any
other person other than as specifically set forth in this
Agreement.  Notwithstanding the foregoing, nothing herein shall limit the
Investor’s rights with respect to fraud or intentional misrepresentation by the
Company in connection with the Transactions or be deemed to be a waiver of any
such rights.
 


 
26

--------------------------------------------------------------------------------

 


(4)           The Investor acknowledges that the Purchased Shares have not been
and will not be, registered under the Securities Act or the securities laws of
any state and therefore cannot be sold unless such Purchased Shares subsequently
are registered under the Securities Act and any applicable state securities laws
or exemptions from registrations thereunder are available.
 
(5)           The Investor acknowledges that the Company is relying on the
foregoing representations and warranties for the purpose of compliance with
applicable federal and state securities laws.
 
(d)           Financial Capability.  At Closing, the Investor will have
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement and has the ability to bear the economic risks of
its prospective investment in the Purchased Shares and can afford the complete
loss of such investment.
 
(e)           Investment Decision.
 
(1)           The Investor has independently evaluated the merits of its
decision to purchase the Purchased Shares pursuant to this Agreement, and the
Investor confirms that it has not relied on the advice of any other person’s
business and/or legal counsel in making such decision.  The Investor understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Investor in connection with the purchase of the Purchased
Shares constitutes legal, tax or investment advice.  The Investor has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Purchased
Shares.  The Investor understands that the Placement Agent has acted solely as
the agent of the Company in this placement of the Purchased Shares and the
Investor has not relied on the business or legal advice of the Placement Agent
or any of its agents, counsel or Affiliates in making its investment decision
hereunder, and confirms that none of such persons has made any representations
or warranties to the Investor in connection with the transactions contemplated
by this Agreement.
 
(2)           The Investor hereby declares and represents that the satisfaction
in full of the Company’s obligations under the Credit Agreement and the
elimination of the TARP Preferred Stock and the TARP Warrant are critical and
integral elements of the transactions contemplated by this Agreement and that,
absent the approval and consummation of the satisfaction in full of the
Company’s obligations under the Credit Agreement and the elimination of the TARP
Preferred Stock and the TARP Warrant under the Plan of Reorganization, the
Investor would not be willing to enter into this Agreement and consummate the
Investment.
 
(f)           Independence.  The Investor or, in the event that there are
investors in the Other Private Placements or the Secondary Treasury Sales that
share a common discretionary investment advisor or investment manager with the
Investor, such duly appointed investment advisor or investment manager of the
Investor acting in its capacity as investment advisor or investment manager of
the Investor (the “Investment Manager”) (A) reached its decision to invest in
the Company independently from any investor in the Other Private Placements or
the
 


 
27

--------------------------------------------------------------------------------

 


Secondary Treasury Sales, (B) has not entered into any agreement or
understanding with any investor in the Other Private Placements or the Secondary
Treasury Sales to act in concert for the purpose of exercising a controlling
influence over the Company or any Company Subsidiary, including any agreements
or understandings regarding the voting or transfer of shares of the Company, (C)
has not shared due diligence materials prepared by (x) such Investor or any of
its advisors or representatives or (y) the Investment Manager, as applicable,
with respect to the Company or any Company Subsidiary with any investor in the
Other Private Placements or Secondary Treasury Sales (it being understood that
the Investment Manager advising or sharing any due diligence materials prepared
by it with the investors in the Other Private Placements who share the
Investment Manager with the Investor shall not be considered sharing materials
in violation of this clause (C), even if such investors receive the identical
advice or materials from the Investment Manager as the Investor), (D) has not
been induced by, nor has induced, any investor in the Other Private Placements
or the Secondary Treasury Sales, to enter into the transactions contemplated by
this Agreement or the Other Private Placements or the Secondary Treasury Sales,
(E) has not entered into any agreement with respect to the Primary Investment
Transactions or the Secondary Treasury Sales other than this Agreement, (F)
acknowledges that the right to an Investor Designated Director (as defined
below) is being provided to certain investors in the Primary Investment
Transactions to permit such person to monitor and protect its economic interest
in the Company following the Closing and that the composition of the Board of
Directors is generally designed to be commensurate with the ownership percentage
held by such persons relative to the other Investors in the Primary Investment
Transactions and the Secondary Treasury Sales, subject to applicable regulatory
limitations and requirements for passive, non-controlling investors, and (G)
reached its decision to invest in the Company without regard to the identity of
any particular investor in the Primary Investment Transactions that will have
the right to nominate an Investor Designated Director.  Neither the Investor nor
any of its Affiliates presently holds or owns any capital stock of the Company
and, upon consummation of the Transactions, the Investor and its Affiliates will
be treated as owning only the Purchased Shares for purposes of Section 382 of
the Code. No partner, member or other equityholder in the Investor will
indirectly own a five percent (5%) or greater interest in the Company solely as
a result of such person's interest in the Investor; provided, however, that the
foregoing representation shall not be deemed breached if such person will
indirectly own a five percent (5%) or greater interest in the Company solely as
a result of such person's interest in the Investor if (i) such person has no
other direct or indirect interest in the Company and (ii) such person has no
partner, member or other equityholder of its own that will indirectly own a five
percent (5%) or greater interest in the Company as a result of such person's
interest in it.  The Investor agreed to enter into this Agreement based, in
part, on its expectation, following its discussions with the Placement Agent and
the Company, that the Primary Investment Transactions and the Secondary Treasury
Sales would be at least adequately subscribed. Such decisions to enter into this
Agreement were not based on the identity of any other investor or potential
investor (including whether management of the Company would or would not invest)
in the Primary Investment Transactions or the Secondary Treasury Sales.
 
(g)           Knowledge as to Required Approvals.  As of the date of this
Agreement, the Investor has no knowledge of any reason relating to the Investor
or any of its Affiliates why the Required Approvals will not be obtained without
the imposition of any Burdensome Condition.
 


 
28

--------------------------------------------------------------------------------

 


(h)           Brokers and Finders.  Neither the Investor nor any of its
respective officers, directors or employees has employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Investor in connection with the transactions contemplated by
this Agreement.
 
ARTICLE III
 
COVENANTS
 
3.1           Filings; Other Actions.  The Investor, on the one hand, and the
Company, on the other hand, will cooperate and consult with the other and use
reasonable best efforts to prepare and file all necessary and customary
documentation, to effect all necessary and customary applications, notices,
petitions, filings and other documents, and to obtain all necessary and
customary permits, consents, orders, approvals and authorizations of, or
exemptions from, all Governmental Entities (and, solely with respect to the
Company, the Bankruptcy Court) and third parties, (i) necessary or advisable to
consummate the transactions contemplated by this Agreement (including all
transactions that are conditions to Closing hereunder) or the Other Private
Placements, and to perform the covenants contemplated by this Agreement to be
performed by it and (ii) with respect to the Investor, to the extent typically
provided by the Investor to such third parties or Governmental Entities, as
applicable, under the Investor’s policies consistently applied and subject to
such confidentiality requests as the Investor may reasonably seek.  Each of the
parties hereto shall execute and deliver both before and after the Closing such
further certificates, agreements and other documents and take such other actions
as the other parties may reasonably request to consummate or implement such
transactions or to evidence such events or matters, subject, in each case, to
clauses (i) and (ii) of the first sentence of this Section 3.1.  The Investor
and the Company will each use its reasonable best efforts to promptly obtain or
submit, and the Company and the Investor will cooperate as may reasonably be
requested by the Investor or the Company, as the case may be, to help the
Investor and the Company promptly obtain or submit, as the case may be, as
promptly as practicable, the approvals and authorizations of, any additional
filings and registrations with, and any additional notifications to, all notices
to and, to the extent required by laws, rules, regulations, consents, approvals
or exemptions from Governmental Entities (and, solely with respect to the
Company, the Bankruptcy Court) or third parties, subject, in each case, to
clauses (i) and (ii) of the first sentence of this Section 3.1.  In furtherance
of the foregoing, if required, the Investor and the Company shall make all
necessary applications, notices, petitions, filings and other documents in
connection with the Required Approvals required to be obtained by it, not later
than five (5) business days following the date of this Agreement, and the
Investor and the Company shall use, and shall cause their respective Affiliates
to use, reasonable best efforts to, as promptly as possible, respond fully to
all requests for additional information from the Federal Reserve or the
OCC.  The Investor and the Company will each have the right to review in
advance, and to the extent practicable, each will consult with the other, in
each case subject to applicable laws relating to the exchange of information and
confidential information related to the Investor or the Company, all the
information (other than confidential information) relating to such other party,
and any of their respective Affiliates, which appears in any filing made with,
or written materials submitted to, any third party or any Governmental Entity
(other than public filings with the Bankruptcy Court) in connection with the
transactions contemplated by this
 


 
29

--------------------------------------------------------------------------------

 


Agreement; provided, however, that the Company shall not allow any other
investor in the Other Private Placements to review any such information relating
to the Investor.  In exercising the foregoing right, each of the parties hereto
agrees to act reasonably and as promptly as practicable.  Each party hereto
agrees to keep the other party apprised of the status of matters relating to
completion of the transactions contemplated hereby.  The Investor and the
Company shall promptly furnish each other to the extent permitted by applicable
laws with copies of written communications received by them or their Affiliates
from, or delivered by any of the foregoing to, any Governmental Entity (other
than public filings with the Bankruptcy Court) in respect of the transactions
contemplated by this Agreement; provided that the party delivering any such
document may redact any confidential information contained
therein.  Notwithstanding anything to the contrary herein, nothing contained in
this Agreement shall require the Investor or any of its Affiliates to (i) take
any action that would result in the Investor or any of its Affiliates being
deemed to control the Company or the Bank for purposes of the Change in Bank
Control Act of 1978, the HOLA or the cross-guaranty liability provisions of the
FDI Act, or that would require any such entity to register as a savings and loan
holding company, (ii) take or refrain from taking or agree to take or refrain
from taking any action or suffer to exist any condition, limitation, restriction
or requirement that would result in a Burdensome Condition or (iii) provide to
the Company any of its, its Affiliates’, its investment advisor’s or its or
their control persons’ or equity holders’ nonpublic, proprietary, personal or
otherwise confidential information including the identities of limited partners,
shareholders or members of the Investor or its Affiliates or their investment
advisors.  So long as the Investor holds any securities of the Company, the
Company will not, without the consent of the Investor, take any action, directly
or indirectly through its subsidiaries or otherwise, that the Board of Directors
believes in good faith would reasonably be expected to cause the Investor to be
subject to transfer restrictions or other covenants of the FDIC Statement of
Policy on Qualifications for Failed Bank Acquisitions as in effect at the time
of taking such action or thereunder.
 
3.2           Access, Information and Confidentiality.
 
(a)           From the date of this Agreement, until the date when the Investor
no longer beneficially owns at least fifty percent (50%) or more of all of the
Purchased Shares (a “Qualifying Ownership Interest”), subject to applicable law
or regulatory requirements, the Company will use reasonable efforts to afford
the Investor and its representatives (including employees of the Investor, and
counsel, accountants, investment advisors and other professionals retained by
the Investor) such access during normal business hours to its and the Company
Subsidiaries’ books, records, properties and personnel and to such other
information as the Investor may reasonably request.
 
(b)           Each party to this Agreement will hold, and will cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants, and advisors to hold, in strict confidence, unless disclosure to a
Governmental Entity (and, solely with respect to the Company, the Bankruptcy
Court) is necessary or appropriate in connection with any necessary regulatory
approval or unless compelled to disclose by judicial or administrative process
or by other requirement of law or the applicable requirements of any
Governmental Entity (and, solely with respect to the Company, the Bankruptcy
Court), all nonpublic records, books, contracts, instruments, computer data and
other data and information (collectively, “Information”) concerning the other
party hereto furnished to it by such other party or its representatives
 


 
30

--------------------------------------------------------------------------------

 


pursuant to this Agreement (except to the extent that such Information can be
shown to have been (1) previously known by such party on a nonconfidential
basis, (2) in the public domain through no fault of such party, or (3) later
lawfully acquired from other sources by the party to which it was furnished),
and neither party hereto shall release or disclose such Information to any other
person, except its auditors, attorneys, financial advisors, other consultants,
and advisors and, to the extent permitted above, to bank regulatory
authorities.  Prior to any disclosure of Information permitted by the prior
sentence, the party proposing to disclose such Information shall, to the extent
legally permissible, provide notice to the other party so that the other party
may, at its own expense, seek an protective order or other appropriate remedy
and/or waive compliance with the provisions of this Section 3.2(b).  If such
protective order or other remedy is denied, the party proposing to disclose such
Information shall (x) furnish only that portion of the Information that, based
upon the advice of counsel, is necessary to be disclosed in connection with such
necessary regulatory approval or is compelled to be disclosed by such judicial
or administrative process or by such other requirement of law or such applicable
requirements and (y) use its reasonable best efforts to obtain assurances that
confidential treatment will be accorded to the Information.
 
3.3           Reasonable Best Efforts.  Subject to the other provisions of this
Agreement, each of the Company and the Investor agree to use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other in doing, all
things necessary, proper or advisable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated by this
Agreement, including using reasonable best efforts to accomplish the
following:  (a) the taking of all reasonable acts necessary to cause the
conditions to Closing to be satisfied; (b) the making of all necessary
registrations and filings and the taking of all reasonable steps necessary to
obtain an approval, order or waiver from, or to avoid an action or proceeding by
any Governmental Entity (and, solely with respect to the Company, the Bankruptcy
Court) or third party, and the obtaining of all necessary actions or nonactions,
waivers, consents and approvals from Governmental Entities (and, solely with
respect to the Company, the Bankruptcy Court) or third parties, including the
Required Approvals and, solely with respect to the Company, the confirmation of
the Plan of Reorganization by the Bankruptcy Court; (c) solely with respect to
the Company, the TARP Exchange; (d) solely with respect to the Company, the
Senior Debt Settlement; (e) solely with respect to the Company, the Debt
Issuance; (f) solely with respect to the Company, the confirmation by the
Bankruptcy Court of the Plan of Reorganization; (g) solely with respect to the
Company, the Delaware Conversion and the Amended Charter; (h) solely with
respect to the Company, file the Bankruptcy Case with the Bankruptcy Court on
the Petition Date; (i) solely with respect to the Company, assume this Agreement
and the stock purchase agreements in the Other Private Placements under Section
365 of the Bankruptcy Code in the Bankruptcy Case at the confirmation of the
Plan of Reorganization; and (j) the execution and delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement.
 


 
31

--------------------------------------------------------------------------------

 


ARTICLE IV
 
ADDITIONAL AGREEMENTS
 
4.1           Governance Matters.  Subject to the satisfaction of all legal,
regulatory and governance requirements, immediately or as promptly as
practicable following the Closing, the Company shall cause the Board of
Directors to be reconstituted to consist of eight (8) members as follows: Chris
Bauer, one representative designated by an investor in the Other Private
Placements, one representative designated by another investor in the Other
Private Placements, one representative designated by a third investor in the
Other Private Placements, and four (4) independent directors reasonably
acceptable to the Company.
 
4.2           Transfers; Legend; Form D.
 
(a)           The Investor acknowledges that the Purchased Shares have not been,
and, subject to Section 4.5, will not be, registered under the Securities Act or
under any state securities laws and agrees that it will not sell or otherwise
dispose of any of the Purchased Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws.  Any attempt to sell or otherwise dispose of
any Purchased Shares not in compliance with this Agreement shall be null and
void ab initio, and the Company shall not, and shall cause any transfer agent
not to, give any effect in the Company’s stock records to such attempted sale or
disposition.
 
(b)           The Investor agrees that all certificates or other instruments
representing the Purchased Shares subject to this Agreement will bear a legend
substantially to the following effect:
 
“(1) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.
 
(2) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN A STOCK PURCHASE AGREEMENT, DATED AS OF AUGUST
12, 2013, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”
 
(c)           Upon request of the Investor, upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act or applicable state
laws, as the case may be, the Company shall promptly cause the legend to be
removed from any certificate for any Purchased Shares.
 


 
32

--------------------------------------------------------------------------------

 


(d)           The Company agrees to timely file a Form D with respect to the
Purchased Shares as required under Regulation D.  The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Common Stock
for sale to the Investor pursuant to this Agreement under applicable securities
or blue sky laws of the states of the United States (or to obtain an exemption
from such qualification).  The Company shall make all filings and reports
relating to the offer and sale of the Purchased Shares required under applicable
securities or blue sky laws of the states of the United States following the
Closing Date.
 
4.3           Indemnity.
 
(a)           From and after the Closing, the Company agrees to indemnify and
hold harmless the Investor and its Affiliates and each of their respective
officers, directors, direct or indirect partners or members, employees, agents
and investment advisors, and each person who controls the Investor within the
meaning of the Exchange Act and the rules and regulations promulgated
thereunder, to the fullest extent lawful, from and against any and all actions,
suits, claims, proceedings, costs, losses, liabilities, damages, expenses
(including reasonable attorneys’ fees and disbursements), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or resulting
from (1) any inaccuracy in or breach of any of the Company’s representations or
warranties in Section 2.2 of this Agreement, (2) the Company’s material breach
of any agreements or covenants made by the Company in this Agreement or (3) any
Losses arising out of or resulting from any legal, administrative or other
proceedings instituted by any Governmental Entity, stockholder of the Company or
any other person (other than the Investor and its Affiliates and the Company and
the Company Subsidiaries) arising out of the transactions contemplated by this
Agreement (other than any Losses attributable to the acts, errors or omissions
on the part of the Investor, but not including the transactions contemplated
hereby).
 
(b)           A party entitled to indemnification hereunder (each, an
“Indemnified Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly (and in no event more than thirty (30) days) after the
discovery by such Indemnified Party of any matters giving rise to a claim for
indemnification; provided that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 4.3 unless and to the extent that the
Indemnifying Party shall have been materially and adversely prejudiced by the
failure of such Indemnified Party to so notify such party.  Such notice shall
describe in reasonable detail such claim to the extent known by the Indemnified
Party.  In case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnified Party shall be entitled to hire, at the cost
and expense of the Indemnifying Party, counsel and conduct the defense thereof;
provided, however, that the Indemnifying Party shall be entitled to assume and
conduct the defense thereof, unless the counsel to the Indemnified Party advises
such Indemnifying Party in writing that such claim involves a conflict of
interest (other than one of a monetary nature) that would make it inappropriate
for the same counsel to represent both the Indemnifying Party and the
Indemnified Party, in which case the Indemnified Party shall be entitled to
retain its own counsel at the cost and expense of the Indemnifying Party (except
that the Indemnifying Party shall only be liable for the legal fees and expenses
of one law firm for all Indemnified Parties, taken together with respect to any
single action or group of related actions).
 


 
33

--------------------------------------------------------------------------------

 


If the Indemnifying Party assumes the defense of any claim, all Indemnified
Parties shall thereafter deliver to the Indemnifying Party copies of all notices
and documents (including court papers) received by the Indemnified Party
relating to the claim, and each Indemnified Party shall cooperate in the defense
or prosecution of such claim.  Such cooperation shall include the retention and
(upon the Indemnifying Party’s request) the provision to the Indemnifying Party
of records and information that are reasonably relevant to such claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.  The
Indemnifying Party shall not be liable for any settlement of any action, suit,
claim or proceeding effected without its written consent; provided, however,
that the Indemnifying Party shall not unreasonably withhold or delay its
consent.  The Indemnifying Party further agrees that it will not, without the
Indemnified Party’s prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof in any pending or threatened
action, suit, claim or proceeding in respect of which indemnification has been
sought hereunder unless such settlement or compromise (A) includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding, (B) provides solely for the payment
of money damages and not any injunctive or equitable relief or criminal
penalties and (C) does not create any financial or other obligation on the part
of an Indemnified Party which would not be indemnified in full by the
Indemnifying Party.
 
(c)           For purposes of the indemnity contained in Sections 4.3(a)(1), all
qualifications and limitations set forth in the parties’ representations and
warranties as to “materiality,” “Material Adverse Effect” and words of similar
import, shall be disregarded in determining whether there shall have been any
inaccuracy in or breach of any representations and warranties in this Agreement.
 
(d)           The Company shall not be required to indemnify the Indemnified
Parties pursuant to Section 4.3(a)(1) (i) with respect to any claim for
indemnification if the amount of Losses with respect to such claim are less than
$25,000 (any claim involving Losses less than such amount being referred to as a
“De Minimis Claim”) and (ii) unless and until the aggregate amount of all Losses
incurred with respect to all claims (other than De Minimis Claims) pursuant to
Section 4.3(a)(1) exceed an amount equal to the product of (x) 2.85%, multiplied
by (y) the Purchase Price (the “Threshold Amount”), in which event the Company
shall be responsible for all Losses incurred by the Indemnified Party (without
regard to the Threshold Amount).  The cumulative indemnification obligations of
the Company hereunder shall in no event exceed the Purchase Price.
 
(e)           In the event of any transfer of the Purchased Shares to a third
party that is not an Affiliate of the Investor, the Company shall have no
obligations under this Section 4.3 to such transferee.  The indemnity provided
for in this Section 4.3 shall be the sole and exclusive monetary remedy of
Indemnified Parties after the Closing for any inaccuracy of any of the
representations and warranties contained in Sections 2.2 and 2.3 of this
Agreement or any other breach of any covenant or agreement contained in this
Agreement; provided that nothing herein shall limit in any way any such party’s
remedies in respect of fraud, intentional misrepresentation or omission or
intentional misconduct by the other party in connection with the transactions
contemplated hereby.  No party to this Agreement (or any of its Affiliates)
shall, in any event, be liable or otherwise responsible to any other party (or
any of its Affiliates) for
 


 
34

--------------------------------------------------------------------------------

 


any punitive damages of such other party (or any of its Affiliates) arising out
of or relating to this Agreement or the performance or breach hereof.
 
(f)           Any indemnification payments pursuant to this Section 4.3 shall be
treated as an adjustment to the Purchase Price for the Purchased Shares for U.S.
federal income and applicable state and local Tax purposes, unless a different
treatment is required by applicable law.
 
4.4           Preemptive Rights.
 
(a)           Following the Closing, for so long as the Investor has a
Qualifying Ownership Interest, if the Company proposes to issue (a “New
Issuance”) any equity (including shares of Common Stock or shares of Company
Preferred Stock), or any securities, options or debt that are convertible or
exchangeable into equity or that include an equity component (any such security,
a “New Security”), the Company shall provide written notice of such proposed New
Issuance to the Investor no later than fifteen (15) business days prior to the
anticipated issuance date (the “Preemptive Rights Notice”).  The Investor shall
have the right to purchase for cash, at the price and on the same terms and
conditions and at the same time as the New Issuance, such number of New
Securities as are required to enable it to maintain its proportionate Common
Stock-equivalent interest in the Company immediately prior to any such issuance
of New Securities (the “Preemptive Amount”).  The Preemptive Rights Notice shall
set forth all material terms and conditions of the New Issuance, including the
number New Securities proposed to be issued, the issue price and the maximum
number of New Securities that the Investor may purchase in the New Issuance
pursuant to the immediately preceding sentence.
 
(b)           The Investor may elect to participate in the New Issuance to the
extent described in Section 4.4(a) by delivering an irrevocable written notice
to the Company by the date specified by the Company in the Preemptive Rights
Notice (which shall be no later than three (3) business days before the
anticipated date of the New Issuance), setting forth the number of shares the
Investor wishes to purchase in the New Issuance up to its Preemptive Amount;
provided that in order to exercise rights under this Section 4.4 (“Preemptive
Rights”), the Investor must execute all customary transaction documentation in
connection with such New Issuance on the same terms as any other participant in
the New Issuance; provided, further, that in the event that the Company is
issuing more than one type or class of New Securities in connection with such
New Issuance, the Investor participating in such issuance shall be required to
acquire the same percentage of all such types and classes of securities.
 
(c)           The closing of the acceptances of the Preemptive Rights shall take
place at the same time as the closing(s) under definitive agreements with other
participants in the New Issuance, which in any event shall occur within ninety
(90) days after the anticipated date of the New Issuance as set forth in the
Preemptive Rights Notice.  In the event that the New Issuance is not consummated
within the time frame described above, the Company’s right to consummate such
New Issuance shall expire and the Company shall be required to comply with the
procedures set forth in this Section 4.4 prior to any subsequent New
Issuance.  At the consummation of any New Issuance, the Company shall issue
certificates to the Investor promptly following payment by the Investor of the
purchase price for such exercise in accordance with the terms and conditions as
specified in the Preemptive Rights Notice.
 


 
35

--------------------------------------------------------------------------------

 


(d)           Notwithstanding anything to the contrary herein, the Investor
shall not have any Preemptive Rights in connection with (i) any issuance of New
Securities to management, consultants, employees, officers or directors of the
Company pursuant to management or employee incentive programs or plans approved
by the Board of Directors (including any such programs or plans in existence on
the date hereof), (ii) any issuance, delivery or sale of New Securities by the
Company to any person as consideration in connection with (but not in connection
with raising capital to fund) (1) an acquisition or strategic business
combination approved by the Board of Directors or (2) an investment by the
Company approved by the Board of Directors in any party which is not prior to
such transaction an Affiliate of the Company (whether by merger, consolidation,
stock swap, sale of assets or securities, or otherwise), (iii) any issuance,
delivery or sale of New Securities in any registered public offering or (iv) any
issuance of New Securities in connection with any stock split, stock dividend
paid on a proportionate basis to all holders of the affected class of capital
stock or recapitalization approved by the Board of Directors (any such issuance,
an “Exempted Issuance”).
 
(e)           Notwithstanding the foregoing provisions of this Section 4.4, if a
majority of the directors of the Board of Directors determines that the Company
must issue equity or debt securities on an expedited basis, then the Company may
consummate the proposed issuance or sale of such securities (“Expedited
Issuance”) and then comply with the provisions of this Section 4.4 provided that
(i) the purchaser(s) of such New Securities has consented in writing to the
issuance of additional New Securities in accordance with the provisions of this
Section 4.4, and (ii) the sale of any such additional New Securities under this
Section 4.4(e) to the Investor and certain other investors in the Other Private
Placements pursuant to this Section 4.4 and similar provisions in the other
stock purchase agreements in the Other Private Placements shall be consummated
as promptly as is practicable but in any event no later than ninety (90) days
subsequent to the date on which the Company consummates the Expedited Issuance
under this Section 4.4(e).  Notwithstanding anything to the contrary herein, the
consent of the purchasers of such New Securities shall not be required in
connection with any Expedited Issuance undertaken at the written direction of
the applicable federal regulator of the Company or the Bank.
 
(f)           In addition, the Investor shall not have any Preemptive Rights in
connection with any issuance of New Securities to the extent that a majority of
the Board of Directors determines that such issuance would materially increase
the risk of or cause an “ownership change” within the meaning of Section 382 of
the Code.
 
4.5           Registration Rights.
 
(a)           Registration.
 
(1)           Subject to the terms and conditions of this Agreement, the Company
covenants and agrees that as promptly as practicable after the Closing Date (and
in any event, no later than the date that is ninety (90) days after the Closing
Date), (i) the Company shall have prepared and filed with the SEC one or more
Shelf Registration Statements on Form S-1 covering the resale of Registrable
Securities and the Company shall use reasonable best efforts to cause such Shelf
Registration Statement to be declared or become effective and to keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable
 


 
36

--------------------------------------------------------------------------------

 


Securities for a period from the date of its initial effectiveness until the
time as there are no such Registrable Securities remaining (including by
refiling such Shelf Registration Statement (or a new Shelf Registration
Statement) if the initial Shelf Registration Statement expires) and (ii) the
Company shall register the Registrable Securities on Form S-3 promptly after
such form is available.
 
(2)           Any registration pursuant to this Section 4.5(a) shall be effected
by means of a shelf registration under the Securities Act (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415.  If the Investor or any other holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 4.5(c).  The lead underwriters in any such distribution shall be
selected by the holders of a majority of the Registrable Securities to be
distributed hereunder (provided that such lead underwriters shall be reasonably
acceptable to the Company).
 
(3)           The Company shall not be required to effect a registration
(including a resale of Registrable Securities from an effective Shelf
Registration Statement):
 
(i)           with respect to securities that are not Registrable Securities or
with respect to Registrable Securities that cannot be sold under a registration
statement as a result of the transfer restrictions set forth herein;
 
(ii)           during any Scheduled Black-out Periods, with respect to any
resale of Registrable Securities from an effective Shelf Registration Statement
by the Investor only if the Investor, at such time, has contractually designated
(1) an individual to serve as a member of the Board of Directors (an “Investor
Designated Director”), and such Investor Designated Director has been elected or
appointed to the Board of Directors, or (2) an individual to attend meetings of
the Board of Directors, the Bank Board or any committees thereof as a non-voting
observer  (an “Observer”); or
 
(iii)           if the Company has notified the Investor and all other Holders
that in the good faith judgment of the Board of Directors, it would be
materially detrimental to the Company or its security holders for such
registration to be effected at such time, in which event the Company shall have
the right to defer such registration for a period of not more than forty five
(45) days after receipt of the request of the Investor or any other Holder;
provided that such right to delay a registration pursuant to this clause (iii)
shall be exercised by the Company (x) only if the Company has generally
exercised (or is concurrently exercising) similar black-out rights (if any)
against holders of similar securities that have registration rights and (y) not
more than two times in any twelve (12)-
 


 
37

--------------------------------------------------------------------------------

 


month period and not more than ninety (90) days in the aggregate in any twelve
(12)-month period.
 
The Company shall provide the Investor written notice of any Scheduled Black-out
Period, if applicable to such Investor, no later than five (5) business days
prior to the commencement of such Scheduled Black-out Period.
 
(4)           If during any period when the Shelf Registration Statement is not
effective or available, the Company proposes to register any of its securities,
other than a registration pursuant to Section 4.5(a)(1) or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company shall give prompt written notice to the Investor and all other Holders
of its intention to effect such a registration (but in no event less than ten
(10) business days prior to the anticipated filing date) and shall include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within ten (10) business
days after the date of the Company’s notice (a “Piggyback Registration”).  Any
such person that has made such a written request may withdraw its Registrable
Securities from such Piggyback Registration by giving written notice to the
Company and the managing underwriter, if any, on or before the fifth
(5th)  business day prior to the planned effective date of such Piggyback
Registration.  The Company may terminate or withdraw any registration under this
Section 4.5(a)(4) prior to the effectiveness of such registration, whether or
not the Investor or any other Holders have elected to include Registrable
Securities in such registration.
 
(5)           If the registration referred to in Section 4.5(a)(4) is proposed
to be underwritten, the Company shall so advise the Investor and all other
Holders as a part of the written notice given pursuant to Section 4.5(a)(4).  In
such event, the right of the Investor and all other Holders to registration
pursuant to this Section 4.5(a) shall be conditioned upon such persons’
participation in such underwriting and the inclusion of such person’s
Registrable Securities in the underwriting, and each such person shall (together
with the Company and the other persons distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the
Company.  If any participating person disapproves of the terms of the
underwriting, such person may elect to withdraw therefrom by written notice to
the Company, the managing underwriter and the Investor.
 
(6)           Except for the registration rights granted to certain other
investors in the Other Private Placements, the Company represents and warrants
that it has not granted to any holder of its securities and agrees that it shall
not grant “piggyback” registration rights to one or more third parties to
include their securities in the Shelf Registration Statement or in an
underwritten offering under the Shelf Registration Statement pursuant to Section
4.5(a)(2).  If (x) the Company grants “piggyback” registration rights to certain
other investors in the Other Private Placements to include their securities in
an underwritten offering under the Shelf Registration Statement pursuant to
Section 4.5(a)(2) or (y) a Piggyback Registration under Section 4.5(a)(4)
relates to an underwritten primary offering on behalf of the Company, and in
either case
 


 
38

--------------------------------------------------------------------------------

 


the managing underwriters advise the Company that in their reasonable opinion
the number of securities requested to be included in such offering exceeds the
number which can be sold without adversely affecting the marketability of such
offering (including an adverse effect on the per share offering price), the
Company shall include in such registration or prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities shall be so
included in the following order of priority:  (i) first, in the case of a
Piggyback Registration under Section 4.5(a)(4), the securities the Company
proposes to sell, (ii) second, Registrable Securities of the Investor and all
other Holders who have requested registration of Registrable Securities pursuant
to Sections 4.5(a)(2) or 4.5(a)(4) of this Agreement, as applicable, pro rata on
the basis of the aggregate number of such securities or shares subject to such
request and (iii) third, any other securities of the Company that have been
requested to be so included, subject to the terms of this Agreement.
 
(b)           Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  Without limiting the foregoing, the Company shall bear
its internal expenses (including all salaries and expenses of their officers and
employees performing legal, accounting or other duties) and expenses of any
person, including special experts, retained by the Company.  All Selling
Expenses incurred in connection with any registrations hereunder shall be borne
by the Holders selling in such registration pro rata on the basis of the
aggregate number of securities or shares being sold.
 
(c)           Obligations of the Company.  The Company shall use its reasonable
best efforts for so long as there are Registrable Securities outstanding, to
take such actions as are under its control to remain a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) if it becomes eligible
for such status in the future and not become an ineligible issuer (as defined in
Rule 405 under the Securities Act).  In addition, whenever required to effect
the registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Shelf Registration Statement,
the Company shall, as expeditiously as reasonably practicable:
 
(1)           By 9:30 a.m., New York City time on the first business day after
the Effective Date of a Shelf Registration Statement, file a final prospectus
with the SEC as required by Rule 424(b) under the Securities Act.
 
(2)           Provide to each Holder a copy of any disclosure regarding the plan
of distribution or the selling Holder, in each case, with respect to such
Holder, at least three (3) business days in advance of any filing with the SEC
of any registration statement or any amendment or supplement thereto that amends
such information.
 
(3)           Prepare and file with the SEC a prospectus supplement with respect
to a proposed offering of Registrable Securities pursuant to an effective
registration statement and, subject to this Section 4.5(c), keep such
registration statement effective or such prospectus supplement current.
 


 
39

--------------------------------------------------------------------------------

 


(4)           Prepare and file with the SEC such amendments and supplements to
the applicable registration statement and the prospectus or prospectus
supplement used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.
 
(5)           Furnish to the Holders and any underwriters such number of correct
and complete copies of the applicable registration statement and each such
amendment and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them.
 
(6)           Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders or any managing underwriter(s), to keep such registration or
qualification in effect for so long as such registration statement remains in
effect, and to take any other action which may be reasonably necessary to enable
such seller to consummate the disposition in such jurisdictions of the
securities owned by such Holder; provided that the Company shall not be required
in connection therewith or as a condition thereto to qualify to do business or
to file a general consent to service of process in any such states or
jurisdictions.
 
(7)           Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
(which notice shall not contain any material non-public information).
 
(8)           Give written notice to the Holders:
 
 
(A) 
when any registration statement filed pursuant to Section 4.5(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

 
 
(B) 
of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

 
 
(C) 
of the issuance by the SEC of any stop order suspending the effectiveness of any
registration statement or the initiation of any proceedings for that purpose;

 


 
40

--------------------------------------------------------------------------------

 


 
(D) 
of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 
 
(E) 
of the happening of any event that requires the Company to make changes in any
effective registration statement or the prospectus related to the registration
statement in order to make the statements therein not misleading (which notice
shall be accompanied by an instruction to suspend the use of the prospectus
until the requisite changes have been made); and

 
 
(F) 
if at any time the representations and warranties of the Company contained in
any underwriting agreement contemplated by Section 4.5(c)(12) cease to be true
and correct, in each case which notice shall not contain any material nonpublic
information.

 
(9)           Use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.5(c)(8)(C) at the earliest practicable time.
 
(10)           Upon the occurrence of any event contemplated by Section
4.5(c)(7) or 4.5(c)(8)(E) and subject to the Company’s rights under Section
4.5(d), the Company shall promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders and any
underwriters, the prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(11)           Use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).
 
(12)           If an underwritten offering is requested pursuant to Section
4.5(a)(2), enter into an underwriting agreement in customary form, scope and
substance and take all such other actions reasonably requested by the Holders of
a majority of the Registrable Securities being sold in connection therewith or
by the managing underwriter(s), if any, to expedite or facilitate the
underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows,” similar
sales events and other marketing activities), (i) make
 


 
41

--------------------------------------------------------------------------------

 


such representations and warranties to the Holders that are selling stockholders
and the managing underwriter(s), if any, with respect to the business of the
Company and the Company Subsidiaries, and the Shelf Registration Statement,
prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in customary form, substance and scope, and, if
true, confirm the same if and when requested, (ii) use its reasonable best
efforts to furnish the underwriters with opinions of counsel to the Company,
addressed to the managing underwriter(s), if any, covering the matters
customarily covered in such opinions requested in underwritten offerings, (iii)
use its reasonable best efforts to obtain “cold comfort” letters from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any business acquired by the
Company for which financial statements and financial data are included in the
Shelf Registration Statement) who have certified the financial statements
included in such Shelf Registration Statement, addressed to each of the managing
underwriter(s), if any, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters, (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures customary in underwritten offerings, and (v) deliver
such documents and certificates as may be reasonably requested by the Holders of
a majority of the Registrable Securities being sold in connection therewith,
their counsel and the managing underwriter(s), if any, to evidence the continued
validity of the representations and warranties made pursuant to clause (i) above
and to evidence compliance with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company.
 
(13)           Make available for inspection by a representative of Holders that
are selling stockholders, the managing underwriter(s), if any, and any attorneys
or accountants retained by such Holders or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company, and
cause the officers, directors and employees of the Company to supply all
information, in each case, reasonably requested by any such representative,
managing underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.
 
(14)           Cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed or, if no similar securities are then listed on any securities exchange,
use its reasonable best efforts to cause all such Registrable Securities to be
listed on the New York Stock Exchange or the NASDAQ, as determined by the
Company, including, but not limited to, using commercially reasonable efforts to
effect a reverse stock split (including any shareholder approvals in connection
therewith), at a ratio sufficient to satisfy the minimum bid price requirements
for listing the Common Stock on the New York Stock Exchange or the NASDAQ.
 
(15)           If requested by Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in
 


 
42

--------------------------------------------------------------------------------

 


connection therewith or managing underwriter(s), if any, may reasonably request
in order to permit the intended method of distribution of such securities and
make all required filings of such prospectus supplement or such amendment as
soon as practicable after the Company has received such request.
 
(16)           Timely provide to its security holders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
 
(d)           Suspension of Sales.  During (i) any Scheduled Black-out Period
(other than with respect to any resale of Registrable Securities from an
effective Shelf Registration Statement if the Investor, at such time, does not
have an Investor Designated Director or has not appointed an Observer) or (ii)
upon receipt of written notice from the Company that a registration statement,
prospectus or prospectus supplement contains or may contain an untrue statement
of a material fact or omits or may omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that circumstances exist that make inadvisable use of such registration
statement, prospectus or prospectus supplement, each Holder of Registrable
Securities shall forthwith discontinue disposition of Registrable Securities
pursuant to such registration statement until termination of such Scheduled
Black-out Period (if applicable) or until such Holder has received copies of a
supplemented or amended prospectus or prospectus supplement, or until such
Holder is advised in writing by the Company that the use of the prospectus and,
if applicable, prospectus supplement may be resumed, and, if so directed by the
Company, such Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus and, if applicable, prospectus supplement covering such
Registrable Securities current at the time of receipt of such notice.  The total
number of days that any such suspension under clause (ii) of the foregoing may
be in effect in any twelve (12)-month period shall not exceed ninety (90) days.
 
(e)           Termination of Registration Rights.  A Holder’s registration
rights as to any securities held by such Holder (and its Affiliates, partners,
members and former members) shall not be available unless such securities are
Registrable Securities.
 
(f)           Furnishing Information.
 
(1)           Neither the Investor nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.
 
(2)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 4.5(c) that the Investor and/or
the selling Holders and the underwriters, if any, shall furnish to the Company
such information regarding themselves, the Registrable Securities held by them
and the intended method of disposition of such securities as shall be required
to effect the registered offering of their Registrable Securities.
 


 
43

--------------------------------------------------------------------------------

 


(g)           Indemnification.
 
(1)           The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives, investment advisors and Affiliates, and each person, if
any, that controls a Holder within the meaning of the Securities Act (each, an
“Indemnitee”), against any and all Losses, joint or several, arising out of or
based upon any untrue statement or alleged untrue statement of material fact
contained in any registration statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto or
any documents incorporated therein by reference or contained in any free writing
prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto); or any omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided that the
Company shall not be liable to such Indemnitee in any such case to the extent
that any such Losses arise out of or are based upon (i) an untrue statement or
omission made in such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto or contained in any free writing prospectus (as such term is
defined in Rule 405) prepared by the Company or authorized by it in writing for
use by such Holder (or any amendment or supplement thereto), in reliance upon
and in conformity with information regarding such Indemnitee or its plan of
distribution or ownership interests which was furnished in writing to the
Company by such Indemnitee expressly for use in connection with such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto, or
(ii) offers or sales effected by or on behalf such Indemnitee “by means of” (as
defined in Rule 159A) a “free writing prospectus” (as defined in Rule 405) that
was not authorized in writing by the Company.  In the event of any third party
claim asserted against any Indemnitee, the procedures set forth in Section
4.3(b) shall apply to the defense of any such claim.
 
(2)           If the indemnification provided for in Section 4.5(g)(1) is
unavailable to an Indemnitee with respect to any Losses or is insufficient to
hold the Indemnitee harmless as contemplated therein, then the Company, in lieu
of indemnifying such Indemnitee, shall contribute to the amount paid or payable
by such Indemnitee as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnitee, on the one hand,
and the Company, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
Indemnitee, on the other hand, shall be determined by reference to, among other
factors, whether the untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 4.5(g)(2) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in Section 4.5(g)(1).  No Indemnitee guilty of
fraudulent
 


 
44

--------------------------------------------------------------------------------

 


misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from the Company if the Company was not guilty
of such fraudulent misrepresentation.
 
(3)           The indemnity and contribution agreements contained in this
Section 4.5(g) are in addition to any liability that the Company may have to the
Indemnitees and are not in diminution or limitation of the indemnification
provisions under Section 4.3 of this Agreement.
 
(h)           Assignment of Registration Rights.  The rights of the Investor to
registration of Registrable Securities pursuant to Section 4.5(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
to which (i) there is transferred to such transferee no less than twenty five
percent (25%) of all Registrable Securities held by it and (ii) such Transfer is
permitted under the terms hereof; provided, however, that the transferor shall,
within ten (10) days after such transfer, furnish to the Company written notice
of the name and address of such transferee or assignee and the number and type
of Registrable Securities that are being assigned.
 
(i)           Holdback.  With respect to any underwritten offering of
Registrable Securities by the Investor or other Holders pursuant to this Section
4.5, the Company agrees not to effect (other than pursuant to such registration
or pursuant to a Special Registration) any public sale or distribution, or to
file any Shelf Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten (10) days prior and sixty (60) days following the
effective date of such offering or such longer period up to ninety (90) days as
may be requested by the managing underwriter.  The Company also agrees to cause
each of its directors and senior executive officers to execute and deliver
customary lockup agreements in such form and for such time period up to ninety
(90) days as may be requested by the managing underwriter.  “Special
Registration” means the registration of (i) equity securities and/or options or
other rights in respect thereof solely registered on Form S-4 or Form S-8 (or
successor form) or (ii) shares of equity securities and/or options or other
rights in respect thereof to be offered to directors, members of management,
employees, consultants, customers, lenders or vendors of the Company or Company
Subsidiaries or in connection with dividend reinvestment plans.
 
(j)           Rule 144.  With a view to making available to the Investor and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
 
(1)           make and keep adequate and current public information with respect
to the Company available, as those terms are understood and defined in Rule
144(c)(1) or any similar or analogous rule promulgated under the Securities Act,
at all times after the effective date of this Agreement;
 
(2)           file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and if at any time the
 


 
45

--------------------------------------------------------------------------------

 


Company is not required to file such reports, make available, upon the request
of any Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) and the Securities Act);
 
(3)           so long as the Investor or a Holder owns any Registrable
Securities, furnish to the Investor or such Holder forthwith upon request:  (x)
a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act; (y)
a copy of the most recent annual or quarterly report of the Company; and (z)
such other reports and documents as the Investor or Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration; and
 
(4)           to take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act.
 
(k)           As used in this Section 4.5, the following terms shall have the
following respective meanings:
 
(1)           “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 4.5(h) hereof.
 
(2)           “Holders’ Counsel” means one counsel for the selling Holders
chosen by Holders holding a majority interest in the Registrable Securities
being registered.
 
(3)           “Register,” “registered” and “registration” shall refer to a
registration effected by preparing and (a) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (b) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement on Form S-3.
 
(4)           “Registrable Securities” means (A) all Common Stock held by the
Investor from time to time and (B) any equity securities issued or issuable
directly or indirectly with respect to the Common Stock referred to in the
foregoing clause (a) by way of conversion, exercise or exchange thereof or stock
dividend or stock split or in connection with a combination of shares,
recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization, provided that, once issued, such
securities shall not be Registrable Securities when (i) they are sold pursuant
to an effective registration statement under the Securities Act, (ii) they may
be sold pursuant to Rule 144 without limitation thereunder on volume or manner
of sale and without the requirement for the Company to be in compliance with the
current public information requirements under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable), (iii) they shall have ceased to be outstanding or (iv) they have
been sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the
 


 
46

--------------------------------------------------------------------------------

 


transferee of the securities.  No Registrable Securities may be registered under
more than one registration statement at one time.
 
(5)           “Registration Expenses” means all expenses incurred by the Company
in effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.5, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show,” the reasonable fees and disbursements of
Holders’ Counsel (not to exceed $50,000), and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses.
 
(6)           “Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405”,
“Rule 415” and “Rule 424”mean, in each case, such rule promulgated under the
Securities Act (or any successor provision), as the same shall be amended from
time to time.
 
(7)           “Scheduled Black-out Period” means the period from and including
the fifteenth (15th) day of the third (3rd) month of a fiscal quarter of the
Company to and including the business day after the day on which the Company
publicly releases its earnings for such fiscal quarter.
 
(8)           “Selling Expenses” means all discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder (other than the fees and
disbursements of Holders’ Counsel included in Registration Expenses).
 
(l)           At any time, any holder of Registrable Securities (including any
Holder) may elect to forfeit its rights set forth in this Section 4.5 from that
date forward; provided, that a Holder forfeiting such rights shall nonetheless
be entitled to participate under Sections 4.5(a)(4)-(6) in any Pending
Underwritten Offering to the same extent that such Holder would have been
entitled to if the holder had not withdrawn; and provided, further, that no such
forfeiture shall terminate a Holder’s rights or obligations under Section 4.5(f)
with respect to any prior registration or Pending Underwritten
Offering.  “Pending Underwritten Offering” means, with respect to any Holder
forfeiting its rights pursuant to this Section 4.5(l), any underwritten offering
of Registrable Securities in which such Holder has advised the Company of its
intent to register its Registrable Securities either pursuant to Section
4.5(a)(2) or Section 4.5(a)(4) prior to the date of such Holder’s forfeiture.
 
4.6           Takeover Laws; No Rights Triggered.
 
(a)           If any Takeover Law may become, or may purport to be, applicable
to the Transactions, the Company and the members of the Board of Directors shall
grant such approvals and take such actions as are necessary so that the
Transactions may be consummated, as promptly as practicable, on the terms
contemplated by this Agreement, as the case may be,
 


 
47

--------------------------------------------------------------------------------

 


and otherwise act to eliminate or minimize the effects of any Takeover Law on
any of the Transactions.
 
(b)           The Company and the Board of Directors hereby agree not to deem or
treat the Investor and each of its “Permissible Transferees” as an “Acquiring
Person” (as defined in the Company Rights Agreement) as a result of the
consummation of the Transactions, including the purchase of the Purchased Shares
or the transfer of any Purchased Shares to a “Permissible Transferee.”
 
4.7           Avoidance of Control.
 
(a)           Each of the Company and the Investor agrees to cooperate and use
its reasonable best efforts to ensure that none of the Investor nor any of its
Affiliates will become, control, or be deemed to control a “savings and loan
holding company” within the meaning of the HOLA.  The Company shall not
knowingly take any action which would reasonably be expected to result in any of
the Investor or its Affiliates becoming, or controlling, a “savings and loan
holding company” within the meaning of the HOLA.
 
(b)           Notwithstanding anything to the contrary in this Agreement,
neither the Company nor any Company Subsidiary shall knowingly take any action
(including any redemption, repurchase, or recapitalization of Common Stock or
securities or rights, options or warrants to purchase Common Stock, or
securities of any type whatsoever that are, or may become, convertible into or
exchangeable into or exercisable for Common Stock in each case, where the
Investor is not given the right to participate in such redemption, repurchase or
recapitalization to the extent of the Investor’s pro rata portion), that would
reasonably be expected to pose a substantial risk that (i) the Investor’s equity
of the Company (together with equity of the Company owned by the Investor’s
Affiliates (as such term is used under the HOLA)) would exceed 24.99% of the
Company’s total equity or (ii) the Investor’s ownership of any class of voting
securities of the Company (together with the ownership by Investor’s Affiliates
(as such term is used under the HOLA) of voting securities of the Company) would
exceed 9.9% of such class, in each case without the prior written consent of
Investor.
 
(c)           The Investor shall not take, permit or allow any action that would
cause any Company Subsidiary to become a “commonly controlled insured depository
institution” (as that term is defined for purposes of 12 U.S.C. §1815(e), as may
be amended or supplemented from time to time, and any successor thereto) with
respect to any institution that is not a direct or indirect Company Subsidiary.
 
(d)           In the event that either party hereto, as applicable, breaches its
obligations under this Section 4.7 or believes that it is reasonably likely to
breach such obligations, it shall immediately notify the other party and shall
cooperate in good faith with such other party to modify an ownership or other
arrangements or take any other action, in each case, as is necessary to cure or
avoid such breach.
 
4.8           ERISA Matters.  Investor and, at the Investor’s request, each
Affiliate thereof that directly or indirectly has an interest in the Investor,
the Company or the Bank, in each case, that is intended to qualify as a “venture
capital operating company” as defined in the
 


 
48

--------------------------------------------------------------------------------

 


regulations (the “Plan Asset Regulations”) issued by the Department of Labor at
Section 2510.3 101 of Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations, as the same may be amended from time to time (a “VCOC” and each
such person a “VCOC Investor”), will have customary VCOC rights, including the
right to receive regular financial reports (including, but not limited to,
audited annual and quarterly financial reports), information regarding
significant corporate actions, the right to inspect the books and records of the
Company, and the right to consult with management of the Company on matters
relating to the business and affairs of the Company; provided, however, that
this provision shall not entitle any VCOC Investor to (a) designate any members
of the Board of Directors, except as provided above under Section 4.1 or (b)
consult with management of the Company on matters relating to the business and
affairs of the Company more than once per quarter.  The Company agrees to
consider, in good faith, the recommendations of the VCOC Investor or its
designated representative in connection with the matters on which it is
consulted as described above, recognizing that the ultimate discretion with
respect to all such matters shall be retained by the Company and each of the
Company Subsidiaries, as the case may be.
 
ARTICLE V
 
TERMINATION
 
5.1           Termination.  This Agreement may be terminated prior to the
Closing:
 
(a)           by mutual written consent of the Investor and the Company; or
 
(b)           by the Company or the Investor, upon written notice to the other
party, in the event that the Closing does not occur on or before the one hundred
eightieth (180th) day following the date of this Agreement (the “Transaction
Deadline”); provided, however, that the right to terminate this Agreement
pursuant to this Section 5.1(b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date.
 
5.2           Effects of Termination.  In the event of any termination of this
Agreement as provided in Section 5.1, this Agreement (other than Section 3.2(b),
this Section 5.2 and ARTICLE VI (other than Sections 6.1 and 6.2) and all
applicable defined terms, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect; provided that
nothing herein shall relieve any party from liability for willful breach of this
Agreement.
 
5.3           Automatic Termination.  This Agreement shall terminate
automatically without further action by the Company or the Investor if during
the pendency of the Bankruptcy Case an order shall be entered by the Bankruptcy
Court (a) appointing a trustee under Chapter 7 or Chapter 11 of the Bankruptcy
Code in the Bankruptcy Case, (b) appointing an examiner with enlarged powers
(beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code)
relating to the operation of the business under Section 1106(b) of the
Bankruptcy Code in the Bankruptcy Case, or (c) dismissing (under Section 1112 of
the Bankruptcy Code or otherwise) or converting the Bankruptcy Case to a Chapter
7 case.
 


 
49

--------------------------------------------------------------------------------

 


5.4           Notice of Other Terminations.  The Company shall promptly notify
the Investor if any of the Other Private Placements are terminated.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1           Survival.  Each of the Company’s representations and warranties
set forth in this Agreement shall survive the Closing under this Agreement but
only for a period of eighteen (18) months following the Closing Date (or until
final resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period) and thereafter shall expire and have no further force and
effect; provided that the representations and warranties in Sections 2.2(a),
2.2(b), 2.2(c), 2.2(d), 2.2(f), 2.2(q), 2.2(v), and 2.2(y) shall survive
indefinitely and the representations and warranties in Sections 2.2(i), 2.2(p)
and 2.2(u) shall survive until ninety (90) days after the expiration of the
applicable statutory periods of limitations.  None of the Investor’s
representations and warranties set forth in this Agreement shall survive the
Closing.  Except as otherwise provided herein, all covenants and agreements
contained herein shall survive for the duration of any statutes of limitations
applicable thereto or until, by their respective terms, they are no longer
operative.
 
6.2           Expenses.  Each of the parties will bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement.
 
6.3           Amendment.  No amendment of this Agreement will be effective with
respect to any party unless made in writing and signed by a duly authorized
representative of such party.
 
6.4           Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The conditions
to each party’s obligation to consummate the Closing are for the sole benefit of
such party and may be waived by such party in whole or in part to the extent
permitted by applicable law.  No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver.
 
6.5           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by facsimile transmission or by e-mail
delivery of a .PDF data file and such signatures will be deemed as sufficient as
if actual signature pages had been delivered.
 
6.6           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State.  The parties hereto
irrevocably and unconditionally agree
 


 
50

--------------------------------------------------------------------------------

 


that any suit or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby will be tried exclusively in the U.S. District
Court for the Southern District of New York or, if that court does not have
subject matter jurisdiction, in any state court located in The City and County
of New York and the parties agree to submit to the jurisdiction of, and to venue
in, such courts; provided that, during the pendency of the Bankruptcy Case, any
suit or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby will be tried exclusively in the Bankruptcy
Court.
 
6.7           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
6.8           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy, facsimile or e-mail, upon confirmation of receipt, (b) on the first
(1st) business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third (3rd) business day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.
 
(1)           If to the Investor, to the addresses and individuals as identified
on the Investor’s signature page hereto.
 
(2)           If to the Company:
 
Anchor BanCorp Wisconsin Inc.
25 West Main Street
Madison, Wisconsin 53703
Attn:  Mark D. Timmerman
Phone:  (608) 252-8784
Facsimile:  (608) 252-8783
Email:           mtimmerman@anchorbank.com
 
with copies to (which copies alone shall not constitute notice):
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn:           William S. Rubenstein
Sven G. Mickisch
Phone:  (212) 735-3000
Facsimile:  (212) 735-2000
Email:          William.Rubenstein@skadden.com
Sven.Mickisch@skadden.com
 


 
51

--------------------------------------------------------------------------------

 


And
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Suite 3400
Los Angeles, California 90071
Attn:           Van C. Durrer II
Phone:  (213) 687-5000
Facsimile:  (213) 687-5600
Email:           Van.Durrer@skadden.com
 
6.9           Entire Agreement, Etc.  This Agreement (including the Exhibits,
Schedules, and Disclosure Schedules hereto) constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof; the terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and their permitted assigns.  For the avoidance of doubt, the Company
agrees that the Investor may assign its rights under this Agreement to any
Affiliate and any such transferee shall be included in the term “Investor”;
provided that no such assignment by the Investor shall relieve the Investor of
any of its liabilities or obligations hereunder.
 
6.10           Other Definitions.  Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.  All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement.  When used herein:
 
(a)           the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
 
(b)           the word “or” is not exclusive;
 
(c)           the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;
 
(d)           the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;
 


 
52

--------------------------------------------------------------------------------

 


(e)           the words “it” or “its” are deemed to mean “him” or “her” and
“his” or “her”, as applicable, when referring to an individual;
 
(f)           “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or the State of Wisconsin generally are authorized or required
by law or other governmental actions to close;
 
(g)           “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
 
(h)           “Beneficially Own”, “Beneficial Owner” and “Beneficial Ownership”
are defined in Rules 13d-3 and 13d-5 of the Exchange Act;
 
(i)           “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge after due inquiry of any of the executive officers of the
Company; and
 
(j)           the term “Governmental Approval” means any notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or the
expiration or termination of any statutory waiting periods.
 
6.11           Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.
 
6.12           Severability.  If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
Investor and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.  Nothing contained in this Agreement shall be
construed to require the Company or the Board of Directors or any other person
or entity to take any action or fail to take any action that is contrary to law,
whether statutory, common law or otherwise.
 
6.13           No Third-Party Beneficiaries.  Nothing contained in this
Agreement, expressed or implied, is intended to confer or shall confer upon any
person, other than the express parties hereto, any benefit, right or remedies,
except that the provisions of Sections 4.3 and 4.5 shall inure to the benefit of
the persons referred to in those Sections, including any Indemnified Parties or
Holders.  The representations and warranties set forth in ARTICLE II and the
covenants set forth in ARTICLE III and ARTICLE IV have been made solely for the
benefit of the parties to this Agreement and (a) may be intended not as
statements of fact, but rather as a way of allocating the risk to one of the
parties if those statements prove to be inaccurate; (b) have been qualified by
reference to the Disclosure Schedule, which contains certain disclosures that
 


 
53

--------------------------------------------------------------------------------

 


are not reflected in the text of this Agreement; and (c) may apply standards of
materiality in a way that is different from what may be viewed as material by
shareholders of, or other investors in, the Company.
 
6.14           Time of Essence.  Time is of the essence in the performance of
each and every term of this Agreement.
 
6.15           Public Announcements.  Subject to each party’s disclosure
obligations imposed by law or regulation (including in connection with the
Bankruptcy Case), each of the parties hereto will cooperate with each other in
the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement or the Other Private Placements, and
no party hereto will make any such news release or public disclosure without
first consulting with the other party hereto and receiving its consent (which
shall not be unreasonably withheld, conditioned, or delayed), and each party
shall coordinate with the other with respect to any such news release or public
disclosure.
 
6.16           Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to specific performance of the terms hereof
without the necessity of providing any bond or other security, this being in
addition to any other remedies to which they are entitled at law or equity.
 
6.17           No Recourse.  Subject to Section 6.9, the Company agrees and
acknowledges that no Investor Related Party has any obligations hereunder and
that no person shall have any remedy, recourse or right of recovery against, or
contribution from, any Investor Related Party, whether through the Investor or
otherwise, in connection with the transaction contemplated by this
Agreement.  The term “Investor Related Party” means (a) any Affiliate of the
Investor, (b) any former, current or future general or limited partners,
members, managers, stockholders, holders of any equity, partnership or limited
liability company interest, officers, directors, employees, agents, controlling
persons, or assignees of the Investor or any of its Affiliates, or (c) any
former, current or future general or limited partners, members, managers,
stockholders, holders of any equity, partnership or limited liability company
interest, officers, directors, employees, agents, controlling persons,
assignees, or Affiliates of any of the foregoing.
 
*  *  *
 


 
54

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 
 

 
ANCHOR BANCORP WISCONSIN INC.
         
By:
        
 
Name:  
Mark D. Timmerman
      Title:    
Executive Vice President, Secretary and General Counsel



 
 
 
 
 
 
[Signature Page to Stock Purchase Agreement]




 
 

--------------------------------------------------------------------------------

 







 
[INVESTOR]
     
By:
     
 
 
Name:
     
Title:
                       

 

 
Number of Purchased Shares:
   
 
 
Per Share Purchase Price:
   $
0.10
 
Total Purchase Price:
   $
 

     
Information for Notices:
   

 
 
     
Attn:
     
Phone:
     
Facsimile:
     
Email:
   

     
with a copy to (which copy alone shall not constitute notice):
   

 
 
     
Attn:
     
Phone:
     
Facsimile:
     
Email:
   



 







 




[Signature Page to Stock Purchase Agreement]




